Exhibit 10.24

 

 

 

GUARANTEE AND COLLATERAL AGREEMENT

Dated as of February 20, 2015,

made by

BENEFITFOCUS, INC.

BENEFITFOCUS.COM, INC.

BENEFIT INFORMATICS, INC.

BENEFITSTORE, INC.

and the other Grantors that may become party hereto,

in favor of

SILICON VALLEY BANK,

as Administrative Agent

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

SECTION 1.

 

DEFINED TERMS

     1   

1.1

 

Definitions

     1   

1.2

 

Other Definitional Provisions

     4   

SECTION 2.

 

GUARANTEE

     5   

2.1

 

Guarantee

     5   

2.2

 

Right of Contribution

     6   

2.3

 

No Subrogation

     6   

2.4

 

Amendments, etc. with respect to the Secured Obligations

     6   

2.5

 

Guarantee Absolute and Unconditional; Guarantor Waivers; Guarantor Consents

     6   

2.6

 

Reinstatement

     9   

2.7

 

Payments

     9   

SECTION 3.

 

GRANT OF SECURITY INTEREST

     9   

3.1

 

Grant of Security Interests

     9   

3.2

 

Grantors Remains Liable

     10   

3.3

 

Perfection and Priority

     10   

SECTION 4.

 

REPRESENTATIONS AND WARRANTIES

     12   

4.1

 

Title; No Other Liens

     12   

4.2

 

Perfected Liens

     12   

4.3

 

Jurisdiction of Organization; Chief Executive Office and Locations of Books

     12   

4.4

 

Inventory and Equipment

     13   

4.5

 

Farm Products

     13   

4.6

 

Pledged Collateral

     13   

4.7

 

Investment Accounts

     13   

4.8

 

Receivables

     14   

4.9

 

Intellectual Property

     14   

4.10

 

Instruments

     14   

4.11

 

Letter of Credit Rights

     14   

4.12

 

Commercial Tort Claims

     14   

SECTION 5.

 

COVENANTS

     14   

5.1

 

Delivery of Instruments, Certificated Securities and Chattel Paper

     14   

5.2

 

Maintenance of Insurance

     15   

5.3

 

Maintenance of Perfected Security Interest; Further Documentation

     15   

5.4

 

Changes in Locations, Name, Etc.

     15   

5.5

 

Notices

     16   

5.6

 

Instruments; Investment Property

     16   

5.7

 

Securities Accounts; Deposit Accounts

     17   

5.8

 

Intellectual Property

     17   

5.9

 

Receivables

     18   

5.10

 

Defense of Collateral

     19   

5.11

 

Preservation of Collateral

     19   

5.12

 

Compliance with Laws, Etc.

     19   

5.13

 

Location of Books and Chief Executive Office

     19   

5.14

 

Location of Collateral

     19   

5.15

 

Maintenance of Records

     19   

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

5.16

 

Disposition of Collateral

     19   

5.17

 

Liens

     19   

5.18

 

Expenses

     19   

5.19

 

Leased Premises; Collateral Held by Warehouseman, Bailee, Etc.

     19   

5.20

 

Chattel Paper

     20   

5.21

 

Commercial Tort Claims

     20   

5.22

 

Letter-of-Credit Rights

     20   

5.23

 

Shareholder Agreements and Other Agreements

     20   

SECTION 6.

 

REMEDIAL PROVISIONS

     20   

6.1

 

Certain Matters Relating to Receivables

     20   

6.2

 

Communications with Obligors; Grantors Remain Liable

     21   

6.3

 

Investment Property

     21   

6.4

 

Proceeds to be Turned Over To Administrative Agent

     22   

6.5

 

Application of Proceeds

     23   

6.6

 

Code and Other Remedies

     23   

6.7

 

Registration Rights

     23   

6.8

 

Intellectual Property License

     24   

6.9

 

Deficiency

     24   

SECTION 7.

 

THE ADMINISTRATIVE AGENT

     25   

7.1

 

Administrative Agent’s Appointment as Attorney-in-Fact, etc.

     25   

7.2

 

Duty of Administrative Agent

     26   

7.3

 

Authority of Administrative Agent

     26   

SECTION 8.

 

MISCELLANEOUS

     27   

8.1

 

Amendments in Writing

     27   

8.2

 

Notices

     27   

8.3

 

No Waiver by Course of Conduct; Cumulative Remedies

     27   

8.4

 

Enforcement Expenses; Indemnification

     27   

8.5

 

Successors and Assigns

     27   

8.6

 

Set Off

     28   

8.7

 

Counterparts

     28   

8.8

 

Severability

     28   

8.9

 

Section Headings

     28   

8.10

 

Integration

     28   

8.11

 

GOVERNING LAW

     28   

8.12

 

Submission to Jurisdiction; Waivers

     28   

8.13

 

Acknowledgements

     29   

8.14

 

Additional Grantors

     29   

8.15

 

Releases

     29   

8.16

 

WAIVER OF JURY TRIAL

     30   

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

SCHEDULES

 

Schedule 1

Notice Addresses

Schedule 2

Investment Property

Schedule 3

Perfection Matters

Schedule 4

Jurisdictions of Organization and Chief Executive Offices, etc.

Schedule 5

Equipment and Inventory Locations

Schedule 6

Intellectual Property

Schedule 7

Letter of Credit Rights

Schedule 8

Commercial Tort Claims

ANNEXES

 

Annex 1

Form of Assumption Agreement

Annex 2

Form of Pledge Supplement

 

iii



--------------------------------------------------------------------------------

GUARANTEE AND COLLATERAL AGREEMENT

This GUARANTEE AND COLLATERAL AGREEMENT (this “Agreement”), dated as of
February 20, 2015 is made by each of the signatories hereto (together with any
other entity that may become a party hereto as provided herein, each a “Grantor”
and, collectively, the “Grantors”), in favor of SILICON VALLEY BANK, as
administrative agent (together with its successors, in such capacity, the
“Administrative Agent”) for the banks and other financial institutions or
entities (each a “Lender” and, collectively, the “Lenders”) from time to time
parties to that certain Credit Agreement, dated as of the date hereof (as
amended, amended and restated, supplemented, restructured or otherwise modified,
renewed or replaced from time to time, the “Credit Agreement”), among
BENEFITFOCUS, INC., a Delaware corporation (“Benefitfocus”), BENEFITFOCUS.COM,
INC., a South Carolina corporation (“Benefitfocus.com”), BENEFIT INFORMATICS,
INC., a Delaware corporation (“Benefit Informatics”), and BENEFITSTORE, INC., a
South Carolina corporation (“BenefitStore”, and together with Benefitfocus,
Benefitfocus.com and Benefit Informatics, each individually, a “Borrower”, and
collectively, the “Borrowers”), the Lenders party thereto, the Administrative
Agent and Comerica Bank, as Documentation Agent.

INTRODUCTORY STATEMENTS

WHEREAS, each Borrower is a member of an affiliated group of companies that
includes each other Grantor;

WHEREAS, the proceeds of the extensions of credit under the Credit Agreement
will be used in part to enable the Borrowers to make valuable transfers to one
or more of the other Grantors (if any) in connection with the operation of their
respective business;

WHEREAS, certain of the Qualified Counterparties may enter into Specified Swap
Agreements with the Borrower;

WHEREAS, the Borrowers and the other Grantors (if any) are engaged in related
businesses, and each Grantor derives substantial direct and indirect benefit
from the extensions of credit under the Credit Agreement and from the Specified
Swap Agreements; and

WHEREAS, it is a condition precedent to closing the transactions under the
Credit Agreement that the Grantors shall have executed and delivered this
Agreement in favor of the Administrative Agent for the ratable benefit of the
Secured Parties.

NOW, THEREFORE, in consideration of the above premises, the parties hereto
hereby agree as follows:

 

  SECTION 1. Defined Terms.

1.1 Definitions.

(a) Unless otherwise defined herein, terms defined in the Credit Agreement and
used herein shall have the respective meanings given to such terms in the Credit
Agreement, and the following terms are used herein as defined in the UCC:
Account, Certificated Security, Chattel Paper, Commercial Tort Claim, Commodity
Account, Document, Electronic Chattel Paper, Equipment, Farm Products, Fixtures,
General Intangible, Goods, Instrument, Inventory, Letter-of-Credit Rights,
Money, Securities Account and Supporting Obligation.

 

1



--------------------------------------------------------------------------------

(b) The following terms shall have the following meanings:

“Agreement”: as defined in the preamble hereto.

“Books”: all books, records and other written, electronic or other documentation
in whatever form maintained now or hereafter by or for any Grantor in connection
with the ownership of its assets or the conduct of its business or evidencing or
containing information relating to the Collateral, including: (a) ledgers;
(b) records indicating, summarizing, or evidencing such Grantor’s assets
(including Inventory and Rights to Payment), business operations or financial
condition; (c) computer programs and software; (d) computer discs, tapes, files,
manuals, spreadsheets; (e) computer printouts and output of whatever kind;
(f) any other computer prepared or electronically stored, collected or reported
information and equipment of any kind; and (g) any and all other rights now or
hereafter arising out of any contract or agreement between such Grantor and any
service bureau, computer or data processing company or other Person charged with
preparing or maintaining any of such Grantor’s books or records or with credit
reporting, including with regard to any of such Grantor’s Accounts.

“Borrower” and “Borrowers”: as defined in the preamble hereto.

“Collateral”: as defined in Section 3.1.

“Collateral Account”: any collateral account established by the Administrative
Agent as provided in Section 6.1 or 6.4.

“Commodity Exchange Act”: the Commodity Exchange Act (7 U.S.C. § 1 et seq.), as
amended from time to time, and any successor statute.

“Copyright License”: any written agreement which (a) names a Grantor as licensor
or licensee, and (b) grants any right under any Copyright to such Grantor,
including any rights to manufacture, distribute, exploit and sell materials
derived from any Copyright (including those listed on Schedule 6).

“Copyrights”: (a) all copyrights arising under the laws of the United States,
any other country or any political subdivision thereof, together with the
underlying works of authorship (including titles), whether registered or
unregistered and whether published or unpublished (including those listed on
Schedule 6), all computer programs, computer databases, computer program flow
diagrams, source codes, object codes and all tangible property embodying or
incorporating any copyrights, all registrations and recordings thereof, and all
applications in connection therewith, including, without limitation, all
registrations, recordings and applications in the U.S. Copyright Office, and
(b) the right to obtain any renewals thereof.

“Deposit Account”: as defined in the Uniform Commercial Code of any applicable
jurisdiction and, in any event, including any demand, time, savings, passbook or
like account maintained with a depositary institution.

“Discharge of Obligations”: as defined in the Credit Agreement.

“Excluded Assets”: collectively,

(a) margin stock (within the meaning of Regulation U issued by the Board) to the
extent the creation of a security interest therein in favor of the
Administrative Agent (for the ratable benefit of the Secured Parties) will
result in a violation of Regulation U issued by the Board;

(b) motor vehicles and other equipment covered by certificates of title; and

 

2



--------------------------------------------------------------------------------

(c) capital stock of any Excluded Foreign Subsidiary (other than Capital Stock
representing up to 66% of the total outstanding voting Capital Stock of any
Excluded Foreign Subsidiary); provided, however, that any Proceeds,
substitutions or replacements of any Excluded Assets shall not be Excluded
Assets (unless such Proceeds, substitutions or replacements are otherwise, in
and of themselves, Excluded Assets).

“Excluded Swap Obligation”: with respect to any Grantor, any obligation to pay
or perform under any Specified Swap Agreement, if and to the extent that all or
a portion of the guarantee of such Grantor of, or the grant by such Grantor of a
security interest to secure, such obligations under a Specified Swap Agreement
(or any guarantee thereof) is or becomes illegal under the Commodity Exchange
Act or any rule, regulation or order of the Commodity Futures Trading Commission
(or the application or official interpretation of any thereof) by virtue of such
Grantor’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act and the regulations
thereunder at the time the guarantee of such Grantor or the grant of such
security interest becomes effective with respect to such obligations under a
Specified Swap Agreement or such guarantee. If any obligation to pay or perform
under any Specified Swap Agreement arises under a master agreement governing
more than one swap, such exclusion shall apply only to the portion of such
obligations under a Specified Swap Agreement that is attributable to swaps for
which such guarantee or security interest is or becomes illegal.

“Grantor”: as defined in the preamble hereto.

“Guarantor”: as defined in Section 2.1(a).

“Investment Account”: any of a Securities Account, a Commodity Account or a
Deposit Account.

“Investment Property”: the collective reference to (a) all “investment property”
as such term is defined in Section 9-102(a)(49) of the UCC (other than any
voting Capital Stock or other ownership interests of an Excluded Foreign
Subsidiary excluded from the definition of “Pledged Stock”), and (b) whether or
not constituting “investment property” as so defined, all Pledged Notes and all
Pledged Collateral.

“Issuer”: with respect to any Investment Property, the issuer of such Investment
Property.

“Patent License”: any written agreement which (a) names a Grantor as licensor or
licensee and (b) grants to such Grantor any right under a Patent, including the
right to manufacture, use or sell any invention covered in whole or in part by
such Patent, including any such agreements referred to on Schedule 6.

“Patents”: (a) all letters patent of the United States, any other country or any
political subdivision thereof, all reissues and extensions thereof and all
goodwill associated therewith, including, without limitation, any of the
foregoing referred to on Schedule 6, (b) all applications for letters patent of
the United States or any other country and all divisions, continuations and
continuations-in-part thereof, including, without limitation, any of the
foregoing referred to on Schedule 6, and (c) all rights to obtain any reissues
or extensions of the foregoing.

“Pledged Collateral”: (a) any and all Pledged Stock; (b) all other Investment
Property of any Grantor; (c) all warrants, options or other rights entitling any
Grantor to acquire any interest in Capital Stock or other securities of the
direct or indirect Subsidiaries of such Grantor or of any other Person; (d) all
Instruments; (e) all securities, property, interest, dividends and other
payments and distributions issued as an addition to, in redemption of, in
renewal or exchange for, in substitution or upon conversion of, or otherwise on
account of, any of the foregoing; (f) all certificates and instruments now or
hereafter

 

3



--------------------------------------------------------------------------------

representing or evidencing any of the foregoing; (g) all rights, interests and
claims with respect to the foregoing, including under any and all related
agreements, instruments and other documents; and (h) all cash and non-cash
proceeds of any of the foregoing, in each case whether presently existing or
owned or hereafter arising or acquired and wherever located, and as from time to
time received or receivable by, or otherwise paid or distributed to or acquired
by, any Grantor.

“Pledged Collateral Agreements”: as defined in Section 5.23.

“Pledged Notes”: all promissory notes listed on Schedule 2 and all other
promissory notes issued to or held by any Grantor.

“Pledged Stock”: all of the issued and outstanding shares of Capital Stock,
whether certificated or uncertificated, of any Grantor’s direct Subsidiaries now
or hereafter owned by any such Grantor and including the Capital Stock listed on
Schedule 2 hereof (as amended or supplemented from time to time); provided that
in no event shall Pledged Stock include any Excluded Assets.

“Proceeds”: all “proceeds” as such term is defined in Section 9-102(a)(64) of
the UCC and, in any event, shall include, without limitation, all dividends or
other income from any Investment Property constituting Collateral and all
collections thereon or distributions or payments with respect thereto.

“Receivable”: any right to payment for goods sold or leased or for services
rendered, whether or not such right is evidenced by an Instrument or Chattel
Paper and whether or not it has been earned by performance (including any
Account).

“Rights to Payment”: any and all of any Grantor’s Accounts and any and all of
any Grantor’s rights and claims to the payment or receipt of money or other
forms of consideration of any kind in, to and under or with respect to its
Chattel Paper, Documents, General Intangibles, Instruments, Investment Property,
Letter-of-Credit Rights, Proceeds and Supporting Obligations.

“Secured Obligations”: collectively, the “Obligations”, as such term is defined
in the Credit Agreement; provided, however, that “Secured Obligations” shall not
include any Excluded Swap Obligation.

“Secured Parties”: the collective reference to the Administrative Agent, the
Lenders (including any Issuing Lender in its capacity as Issuing Lender and any
Swingline Lender in its capacity as Swingline Lender), SVB, any Lender, any Bank
Services Provider and any Qualified Counterparties.

“Trademark License”: any written agreement which (a) names a Grantor as licensor
or licensee and (b) grants to such Grantor any right to use any Trademark,
including any such agreement referred to on Schedule 6.

“Trademarks”: (a) all trademarks, trade names, corporate names, company names,
business names, fictitious business names, trade styles, service marks, logos,
Internet domain names and other source or business identifiers, and all goodwill
associated therewith, now existing or hereafter adopted or acquired, all
registrations and recordings thereof, and all applications in connection
therewith, whether in the U.S. Patent and Trademark Office or in any similar
office or agency of the United States, any State thereof or any other country or
any political subdivision thereof, or otherwise, and all common-law rights
related thereto, including, without limitation, any of the foregoing referred to
on Schedule 6, and (b) the right to obtain all renewals thereof.

1.2 Other Definitional Provisions. The rules of interpretation set forth in
Section 1.2 of the Credit Agreement are by this reference incorporated herein,
mutatis mutandis, as if set forth herein in full.

 

4



--------------------------------------------------------------------------------

  SECTION 2. Guarantee.

2.1 Guarantee.

(a) Each Borrower, together with each Subsidiary of each Borrower who accedes to
this Agreement as a Grantor after the date hereof pursuant to Section 6.12 of
the Credit Agreement (each a “Guarantor” and, collectively, the “Guarantors”),
hereby, jointly and severally, unconditionally and irrevocably, guarantees to
the Administrative Agent, for the ratable benefit of the Secured Parties and
their respective successors, permitted indorsees, permitted transferees and
permitted assigns, the prompt and complete payment and performance by the
Borrowers and the other Loan Parties when due (whether at the stated maturity,
by acceleration or otherwise) of the Secured Obligations. In furtherance of the
foregoing, and without limiting the generality thereof, each Guarantor agrees as
follows:

(i) each Guarantor’s liability hereunder shall be the immediate, direct, and
primary obligation of such Guarantor and shall not be contingent upon the
Administrative Agent’s or any Secured Party’s exercise or enforcement of any
remedy it or they may have against any Borrower, any other Guarantor, any other
Person, or all or any portion of the Collateral; and

(ii) the Administrative Agent may enforce this guaranty notwithstanding the
existence of any dispute between any of the Secured Parties and the Borrowers or
any other Guarantor with respect to the existence of any Event of Default.

(b) Anything herein or in any other Loan Document to the contrary
notwithstanding, the maximum liability of each Guarantor hereunder and under the
other Loan Documents shall in no event exceed the amount which can be guaranteed
by such Guarantor under applicable federal and state laws relating to the
insolvency of debtors (after giving effect to the right of contribution
established in Section 2.2).

(c) Each Guarantor agrees that the Secured Obligations may at any time and from
time to time exceed the amount of the liability of such Guarantor hereunder
without impairing the guarantee contained in this Section 2 or affecting the
rights and remedies of the Administrative Agent or any other Secured Party
hereunder.

(d) The guarantee contained in this Section 2 shall remain in full force and
effect until the Discharge of Obligations, notwithstanding that from time to
time during the term of the Credit Agreement the outstanding amount of the
Secured Obligations may be zero.

(e) No payment made by the Borrowers, any Guarantor, any other guarantor or any
other Person or received or collected by the Administrative Agent or any other
Secured Party from the Borrowers, any Guarantor, any other guarantor or any
other Person by virtue of any action or proceeding or any setoff or
appropriation or application at any time or from time to time in reduction of or
in payment of the Secured Obligations shall be deemed to modify, reduce, release
or otherwise affect the liability of any Guarantor hereunder which shall,
notwithstanding any such payment (other than any payment made by such Guarantor
in respect of the Secured Obligations or any payment received or collected from
such Guarantor in respect of the Secured Obligations), remain liable for the
Secured Obligations up to the maximum liability of such Guarantor hereunder in
accordance with Section 2.1(b) above until the Discharge of Obligations.

(f) Any term or provision of this Agreement or any other Loan Document to the
contrary notwithstanding, the maximum aggregate amount for which any Guarantor
shall be liable hereunder shall not exceed the maximum amount for which such
Guarantor can be liable without rendering this Agreement or any other Loan
Document, as it relates to such Guarantor, subject to

 

5



--------------------------------------------------------------------------------

avoidance under applicable Requirements of Law relating to fraudulent conveyance
or fraudulent transfer (including the Uniform Fraudulent Conveyance Act, the
Uniform Fraudulent Transfer Act and Section 548 of Title 11 of the United States
Code or any applicable provisions of comparable Requirements of Law)
(collectively, “Fraudulent Transfer Laws”). Any analysis of the provisions of
this Agreement for purposes of Fraudulent Transfer Laws shall take into account
the right of contribution established in Section 2.2, and, for purposes of such
analysis, give effect to any discharge of intercompany debt as a result of any
payment made under the Agreement.

2.2 Right of Contribution. If in connection with any payment made by any
Guarantor hereunder any rights of contribution arise in favor of such Guarantor
against one or more other Guarantors, such rights of contribution shall be
subject to the terms and conditions of Section 2.3. The provisions of this
Section 2.2 shall in no respect limit the obligations and liabilities of any
Guarantor to the Administrative Agent and the other Secured Parties, and each
Guarantor shall remain liable to the Administrative Agent and the other Secured
Parties for the full amount guaranteed by such Guarantor hereunder.

2.3 No Subrogation. Notwithstanding any payment made by any Guarantor hereunder
or any setoff or application of funds of any Guarantor by the Administrative
Agent or any other Secured Party, no Guarantor shall be entitled to be
subrogated to any of the rights of the Administrative Agent or any other Secured
Party against the Borrowers or any other Guarantor or any Collateral or
guarantee or right of offset held by the Administrative Agent or any other
Secured Party for the payment of the Secured Obligations, nor shall any
Guarantor seek or be entitled to seek any contribution or reimbursement from the
Borrowers or any other Guarantor in respect of payments made by such Guarantor
hereunder, in each case, until the Discharge of Obligations. If any amount shall
be paid to any Guarantor on account of such subrogation rights at any time prior
to the Discharge of Obligations, such amount shall be held by such Guarantor in
trust for the Administrative Agent and the other Secured Parties, shall be
segregated from other funds of such Guarantor, and shall, forthwith upon receipt
by such Guarantor, be turned over to the Administrative Agent in the exact form
received by such Guarantor (duly indorsed by such Guarantor to the
Administrative Agent, if required), to be applied in such order as set forth in
Section 6.5 hereof irrespective of the occurrence or the continuance of any
Event of Default.

2.4 Amendments, etc. with respect to the Secured Obligations. Each Guarantor
shall remain obligated hereunder notwithstanding that, without any reservation
of rights against any Guarantor and without notice to or further assent by any
Guarantor, any demand for payment of any of the Secured Obligations made by the
Administrative Agent or any other Secured Party may be rescinded by the
Administrative Agent or such Secured Party and any of the Secured Obligations
continued, and the Secured Obligations, or the liability of any other Person
upon or for any part thereof, or any collateral security or guarantee therefor
or right of offset with respect thereto, may, from time to time, in whole or in
part, be renewed, extended, amended, modified, accelerated, compromised, waived,
surrendered or released by the Administrative Agent or any other Secured Party,
and the Credit Agreement, the other Loan Documents, the Specified Swap
Agreements and any other documents executed and delivered in connection
therewith may be amended, modified, supplemented or terminated, in whole or in
part, as the Administrative Agent (or the Required Lenders or all of the
Lenders, as the case may be) may deem advisable from time to time, and any
collateral security, guarantee or right of offset at any time held by the
Administrative Agent or any other Secured Party for the payment of the Secured
Obligations may be sold, exchanged, waived, surrendered or released. Neither the
Administrative Agent nor any other Secured Party shall have any obligation to
protect, secure, perfect or insure any Lien at any time held by it as security
for the Secured Obligations or for the guarantee contained in this Section 2 or
any property subject thereto.

2.5 Guarantee Absolute and Unconditional; Guarantor Waivers; Guarantor Consents.
Each Guarantor waives any and all notice of the creation, renewal, extension or
accrual of any of the Secured

 

6



--------------------------------------------------------------------------------

Obligations and notice of or proof of reliance by the Administrative Agent or
any other Secured Party upon the guarantee contained in this Section 2 or
acceptance of the guarantee contained in this Section 2; the Secured
Obligations, and any of them, shall conclusively be deemed to have been created,
contracted or incurred, or renewed, extended, amended or waived, in reliance
upon the guarantee contained in this Section 2; and all dealings between any
Borrower and any of the Guarantors on the one hand, and the Administrative Agent
and the other Secured Parties, on the other hand, likewise shall be conclusively
presumed to have been had or consummated in reliance upon the guarantee
contained in this Section 2. Each Guarantor further waives:

(a) diligence, presentment, protest, demand for payment and notice of default or
nonpayment to or upon the Borrowers or any of the other Guarantors with respect
to the Secured Obligations;

(b) any right to require any Secured Party to marshal assets in favor of the
Borrowers, such Guarantor, any other Guarantor or any other Person, to proceed
against the Borrowers, any other Guarantor or any other Person, to proceed
against or exhaust any of the Collateral, to give notice of the terms, time and
place of any public or private sale of personal property security constituting
the Collateral or other collateral for the Secured Obligations or to comply with
any other provisions of Section 9-611 of the UCC (or any equivalent provision of
any other applicable law) or to pursue any other right, remedy, power or
privilege of any Secured Party whatsoever;

(c) the defense of the statute of limitations in any action hereunder or for the
collection or performance of the Secured Obligations;

(d) any defense arising by reason of any lack of corporate or other authority or
any other defense of the Borrowers, such Guarantor or any other Person;

(e) any defense based upon the Administrative Agent’s or any Secured Party’s
errors or omissions in the administration of the Secured Obligations;

(f) any rights to set-offs and counterclaims;

(g) any defense based upon an election of remedies (including, if available, an
election to proceed by nonjudicial foreclosure) which destroys or impairs the
subrogation rights of such Guarantor or the right of such Guarantor to proceed
against the Borrowers or any other obligor of the Secured Obligations for
reimbursement; and

(h) without limiting the generality of the foregoing, to the fullest extent
permitted by law, any defenses or benefits that may be derived from or afforded
by applicable law that limit the liability of or exonerate guarantors or
sureties, or which may conflict with the terms of this Agreement.

Each Guarantor understands and agrees that the guarantee contained in this
Section 2 shall be construed as a continuing, absolute and unconditional
guarantee of payment without regard to (i) the validity or enforceability of the
Credit Agreement or any other Loan Document, any of the Secured Obligations or
any other collateral security therefor or guarantee or right of offset with
respect thereto at any time or from time to time held by the Administrative
Agent or any other Secured Party, (ii) any defense, setoff or counterclaim
(other than a defense of payment or performance) which may at any time be
available to or be asserted by the Borrowers or any other Person against the
Administrative Agent or any other Secured Party, (iii) any other circumstance
whatsoever (with or without notice to or knowledge of the Borrowers or such
Guarantor) which constitutes, or might be construed to constitute, an equitable
or legal discharge of the Borrowers and the Guarantors for the Secured
Obligations, or of such Guarantor under the guarantee contained in this
Section 2, in bankruptcy or in any other instance, (iv) any

 

7



--------------------------------------------------------------------------------

Insolvency Proceeding with respect to the Borrowers, any Guarantor or any other
Person, (v) any merger, acquisition, consolidation or change in structure of the
Borrowers, any Guarantor or any other Person, or any sale, lease, transfer or
other disposition of any or all of the assets or Capital Stock of the Borrowers,
any Guarantor or any other Person, (vi) any assignment or other transfer, in
whole or in part, of any Secured Party’s interests in and rights under this
Agreement or the other Loan Documents, including any Secured Party’s right to
receive payment of the Secured Obligations, or any assignment or other transfer,
in whole or in part, of any Secured Party’s interests in and to any of the
Collateral, (vii) any Secured Party’s vote, claim, distribution, election,
acceptance, action or inaction in any Insolvency Proceeding related to any of
the Secured Obligations, and (viii) any other guaranty, whether by such
Guarantor or any other Person, of all or any part of the Secured Obligations or
any other indebtedness, obligations or liabilities of any Guarantor to any
Secured Party.

When making any demand hereunder or otherwise pursuing its rights and remedies
hereunder against any Guarantor, the Administrative Agent or any other Secured
Party may, but shall be under no obligation to make a similar demand on or
otherwise pursue such rights and remedies as it may have against the Borrowers,
any other Guarantor or any other Person or against any collateral security or
guarantee for the Secured Obligations or any right of offset with respect
thereto. Any failure by the Administrative Agent or any other Secured Party to
make any such demand, to pursue such other rights or remedies or to collect any
payments from the Borrowers, any other Guarantor or any other Person or to
realize upon any such collateral security or guarantee or to exercise any such
right of offset, or any release of the Borrowers, any other Guarantor or any
other Person or any such collateral security, guarantee or right of offset,
shall not relieve any Guarantor of any obligation or liability hereunder, and
shall not impair or affect the rights and remedies, whether express, implied or
available as a matter of law, of the Administrative Agent or any other Secured
Party against any Guarantor. For the purposes hereof “demand” shall include the
commencement and continuance of any legal proceedings.

Each Guarantor further unconditionally consents and agrees that, without notice
to or further assent from any Guarantor: (a) the principal amount of the Secured
Obligations may be increased or decreased and additional indebtedness or
obligations of the Borrowers or any other Persons under the Loan Documents may
be incurred, by one or more amendments, modifications, renewals or extensions of
any Loan Document or otherwise; (b) the time, manner, place or terms of any
payment under any Loan Document may be extended or changed, including by an
increase or decrease in the interest rate on any Secured Obligation or any fee
or other amount payable under such Loan Document, by an amendment, modification
or renewal of any Loan Document or otherwise; (c) the time for the Borrowers’
(or any other Loan Party’s) performance of or compliance with any term, covenant
or agreement on its part to be performed or observed under any Loan Document may
be extended, or such performance or compliance waived, or failure in or
departure from such performance or compliance consented to, all in such manner
and upon such terms as the Administrative Agent may deem proper; (d) in addition
to the Collateral, the Secured Parties may take and hold other security (legal
or equitable) of any kind, at any time, as collateral for the Secured
Obligations, and may, from time to time, in whole or in part, exchange, sell,
surrender, release, subordinate, modify, waive, rescind, compromise or extend
such security and may permit or consent to any such action or the result of any
such action, and may apply such security and direct the order or manner of sale
thereof; (e) any Secured Party may discharge or release, in whole or in part,
any other Guarantor or any other Loan Party or other Person liable for the
payment and performance of all or any part of the Secured Obligations, and may
permit or consent to any such action or any result of such action, and shall not
be obligated to demand or enforce payment upon any of the Collateral, nor shall
any Secured Party be liable to any Guarantor for any failure to collect or
enforce payment or performance of the Secured Obligations from any Person or to
realize upon the Collateral, and (f) the Secured Parties may request and accept
other guaranties of the Secured Obligations and any other indebtedness,
obligations or liabilities of the Borrowers or any other Loan Party to any
Secured Party and may, from time to time, in whole or in part, surrender,
release, subordinate, modify, waive, rescind, compromise or extend any such

 

8



--------------------------------------------------------------------------------

guaranty and may permit or consent to any such action or the result of any such
action; in each case (a) through (f), as the Secured Parties may deem advisable,
and without impairing, abridging, releasing or affecting this Agreement.

2.6 Reinstatement. The guarantee contained in this Section 2 shall continue to
be effective, or be reinstated, as the case may be, if at any time payment, or
any part thereof, of any of the Secured Obligations is rescinded or must
otherwise be restored or returned by the Administrative Agent or any other
Secured Party upon the insolvency, bankruptcy, dissolution, liquidation or
reorganization of the Borrowers or any Guarantor, or upon or as a result of the
appointment of a receiver, intervenor or conservator of, or trustee or similar
officer for, the Borrowers or any such Guarantor or any substantial part of its
respective property, or otherwise, all as though such payments had not been
made.

2.7 Payments. Each Guarantor hereby guarantees that payments hereunder will be
paid to the Administrative Agent without setoff or counterclaim in Dollars at
the Revolving Loan Funding Office.

SECTION 3. GRANT OF SECURITY INTEREST

3.1 Grant of Security Interests. Each Grantor hereby grants to the
Administrative Agent, for the ratable benefit of the Secured Parties, a security
interest in all of the following property now owned or at any time hereafter
acquired by such Grantor or in which such Grantor now has or at any time in the
future may acquire any right, title or interest and wherever located
(collectively, the “Collateral”), as collateral security for the prompt and
complete payment and performance when due (whether at the stated maturity, by
acceleration or otherwise) of the Secured Obligations:

(a) all Accounts;

(b) all Chattel Paper;

(c) all Commercial Tort Claims;

(d) all Deposit Accounts;

(e) all Documents;

(f) all Equipment;

(g) all Fixtures;

(h) all General Intangibles;

(i) all Goods;

(j) all Instruments;

(k) all Intellectual Property;

(l) all Inventory;

(m) all Investment Property (including all Pledged Collateral);

(n) all Letter-of-Credit Rights;

 

9



--------------------------------------------------------------------------------

(o) all Money;

(p) all Books and records pertaining to the Collateral;

(q) all other property not otherwise described above; and

(r) to the extent not otherwise included, all Proceeds, Supporting Obligations
and products of any and all of the foregoing; provided, however, that
notwithstanding anything to the contrary contained in clauses (a) through
(q) above, the security interests created by this Agreement shall not extend to,
and the term “Collateral” (including all of the individual items comprising
Collateral) shall not include, any Excluded Assets.

Notwithstanding any of the other provisions set forth in this Section 3, this
Agreement shall not constitute a grant of a security interest in any property to
the extent that such grant of a security interest is prohibited by any
Requirement of Law of a Governmental Authority or constitutes a breach or
default under or results in the termination of or requires any consent not
obtained under, any contract, license, agreement, instrument or other document
evidencing or giving rise to such property, except (i) to the extent that the
terms in such contract, license, instrument or other document providing for such
prohibition, breach, default or termination, or requiring such consent are not
permitted under the terms and conditions of the Credit Agreement or (ii) to the
extent that such Requirement of Law or the term in such contract, license,
agreement, instrument or other document providing for such prohibition, breach,
default or termination or requiring such consent is ineffective under
Section 9-406, 9-407, 9-408 or 9-409 of the UCC (or any successor provision or
provisions) of any relevant jurisdiction or any other applicable law (including
the Bankruptcy Code) or principles of equity; provided, however, that such
security interest shall attach immediately at such time as such Requirement of
Law is not effective or applicable, or such prohibition, breach, default or
termination is no longer applicable or is waived, and to the extent severable,
shall attach immediately to any portion of the Collateral that does not result
in such consequences; and provided, further, that no United States intent-to-use
trademark or service mark application shall be included in the Collateral to the
extent that, and solely during the period in which, the grant of a security
interest therein would impair the validity or enforceability of such
intent-to-use trademark or service mark application under Federal law. After
such period, each Grantor acknowledges that such interest in such trademark or
service mark application shall be subject to a security interest in favor of the
Administrative Agent and shall be included in the Collateral.

3.2 Grantors Remains Liable. Anything herein to the contrary notwithstanding,
(a) each Grantor shall remain liable under any contracts, agreements and other
documents included in the Collateral, to the extent set forth therein, to
perform all of its duties and obligations thereunder to the same extent as if
this Agreement had not been executed, (b) the exercise by the Administrative
Agent of any of the rights granted to the Administrative Agent hereunder shall
not release any Grantor from any of its duties or obligations under any such
contracts, agreements and other documents included in the Collateral, and
(c) neither the Administrative Agent nor any other Secured Party shall have any
obligation or liability under any such contracts, agreements and other documents
included in the Collateral by reason of this Agreement, nor shall the
Administrative Agent or any other Secured Party be obligated to perform any of
the obligations or duties of any Grantor thereunder or to take any action to
collect or enforce any such contract, agreement or other document included in
the Collateral hereunder.

3.3 Perfection and Priority.

(a) Financing Statements. Pursuant to any applicable law, each Grantor
authorizes the Administrative Agent (and its counsel and its agents) to file or
record at any time and from time to time any financing statements and other
filing or recording documents or instruments with respect to the Collateral and
each Grantor shall execute and deliver to the Administrative Agent and each
Grantor

 

10



--------------------------------------------------------------------------------

hereby authorizes the Administrative Agent (and its counsel and its agents) to
file (with or without the signature of such Grantor) at any time and from time
to time, all amendments to financing statements, continuation financing
statements, termination statements, security agreements relating to the
Intellectual Property, assignments, fixture filings, affidavits, reports notices
and all other documents and instruments, in such form and in such offices as the
Administrative Agent or the Required Lenders determine appropriate to perfect
and continue perfected, maintain the priority of or provide notice of the
Administrative Agent’s security interest in the Collateral under and to
accomplish the purposes of this Agreement. Each Grantor authorizes the
Administrative Agent to use the collateral description “all personal property,
whether now owned or hereafter acquired” or any other similar collateral
description in any such financing statements.

(b) Filing of Financing Statements. Each Grantor shall deliver to the
Administrative Agent, from time to time, such completed UCC-1 financing
statements for filing or recording in the appropriate filing offices as may be
reasonably requested by the Administrative Agent.

(c) Transfer of Security Interest Other Than by Delivery. If for any reason
Pledged Collateral cannot be delivered to or for the account of the
Administrative Agent as provided in Section 5.6(b), each applicable Grantor
shall promptly take such other steps as may be necessary or as shall be
reasonably requested from time to time by the Administrative Agent to effect a
transfer of a perfected first priority security interest in and pledge of the
Pledged Collateral to the Administrative Agent for itself and on behalf of and
for the ratable benefit of the other Secured Parties pursuant to the UCC. To the
extent practicable, each such Grantor shall thereafter deliver the Pledged
Collateral to or for the account of the Administrative Agent as provided in
Section 5.6(b).

(d) Intellectual Property. (i) Each Grantor shall, in addition to executing and
delivering this Agreement, take such other action as may be necessary, or as the
Administrative Agent may reasonably request, to perfect the Administrative
Agent’s security interest in the Intellectual Property. (ii) At such time as
financial statements are delivered to the Administrative Agent pursuant to
Section 6.1 of the Credit Agreement, each Grantor shall notify the
Administrative Agent of the creation or other acquisition of any Intellectual
Property by such Grantor after the date hereof which is registered or becomes
registered or the subject of an application for registration with the U.S.
Copyright Office or the U.S. Patent and Trademark Office, and as applicable,
such Grantor shall modify this Agreement by amending Schedule 6 to include any
such Intellectual Property which becomes part of the Collateral and which was
not included on Schedule 6 as of the date hereof and record an amendment to this
Agreement with the U.S. Copyright Office or the U.S. Patent and Trademark
Office, as applicable, and take such other action as may be necessary, or as the
Administrative Agent or the Required Lenders may reasonably request, to perfect
the Administrative Agent’s security interest in such Intellectual Property.

(e) Bailees. Any Person (other than the Administrative Agent) at any time and
from time to time holding all or any portion of the Collateral shall be deemed
to, and shall, hold the Collateral as the agent of, and as pledge holder for,
the Administrative Agent. At any time and from time to time, the Administrative
Agent may give notice to any Person holding Collateral in excess of $100,000 in
fair market value that such Person is holding the Collateral as the agent and
bailee of, and as pledge holder for, the Administrative Agent, and obtain such
Person’s written acknowledgment thereof. Without limiting the generality of the
foregoing, each Grantor will join with the Administrative Agent in notifying any
Person who has possession of any Collateral of the Administrative Agent’s
security interest therein and shall use commercially reasonable efforts to
obtain an acknowledgment from such Person that it is holding the Collateral for
the benefit of the Administrative Agent.

(f) Control. Each Grantor will cooperate with the Administrative Agent in
obtaining control (as defined in the UCC) of Collateral consisting of any
Deposit Accounts, Electronic Chattel Paper, Investment Property or
Letter-of-Credit Rights, including delivery of control agreements, as the
Administrative Agent may reasonably request, to perfect and continue perfected,
maintain the priority of or provide notice of the Administrative Agent’s
security interest in such Collateral.

 

11



--------------------------------------------------------------------------------

(g) Additional Subsidiaries. In the event that any Grantor acquires rights in
any Subsidiary after the date hereof, it shall deliver to the Administrative
Agent a completed pledge supplement, substantially in the form of Annex 2 (the
“Pledge Supplement”), together with all schedules thereto, reflecting the pledge
of the Capital Stock of such new Subsidiary (except to the extent such Capital
Stock consists of Excluded Assets). Notwithstanding the foregoing, it is
understood and agreed that the security interest of the Administrative Agent
shall attach to the Pledged Collateral related to such Subsidiary immediately
upon any Grantor’s acquisition of rights therein and shall not be affected by
the failure of any Grantor to deliver a Pledge Supplement.

SECTION 4. REPRESENTATIONS AND WARRANTIES

In addition to the representations and warranties of the Grantors set forth in
the Credit Agreement, which are incorporated herein by this reference, and to
induce the Administrative Agent and the Lenders to enter into the Credit
Agreement and to make their respective extensions of credit to the Borrowers
thereunder, each Grantor hereby represents and warrants to the Administrative
Agent and each other Secured Party that:

4.1 Title; No Other Liens. Except for the Liens permitted to exist on the
Collateral by Section 7.3 of the Credit Agreement, such Grantor owns each item
of the Collateral in which a Lien is granted by it free and clear of any and all
Liens. No financing statement, fixture filing or other similar public notice
with respect to all or any part of the Collateral is on file or of record or
will be filed in any public office, except such as have been filed as permitted
by the Credit Agreement. For the avoidance of doubt, it is understood and agreed
that each Grantor may, as part of its business, grant licenses to third parties
to use Intellectual Property owned or developed by such Grantor. For purposes of
this Agreement and the other Loan Documents, such licensing activity shall not
constitute a “Lien” on such Intellectual Property. The Administrative Agent and
each other Secured Party understands that any such licenses may be exclusive to
the applicable licensees, and such exclusivity provisions may limit the ability
of the Administrative Agent to utilize, sell, lease or transfer the related
Intellectual Property or otherwise realize value from such Intellectual Property
pursuant hereto.

4.2 Perfected Liens. The security interests granted to the Administrative Agent
pursuant to this Agreement (a) upon completion of the filings and other actions
specified on Schedule 3 (which, in the case of all filings and other documents
referred to on said Schedule, have been delivered to the Administrative Agent in
completed and duly (if applicable) executed form) will constitute valid
perfected security interests in all of the Collateral in favor of the
Administrative Agent, for the ratable benefit of the Secured Parties, as
collateral security for the Secured Obligations, enforceable in accordance with
the terms hereof against any creditors of any Grantor and any Persons purporting
to purchase any Collateral from any Grantor, and (ii) are prior to all other
Liens on the Collateral in existence on the date hereof except for Liens
permitted by the Credit Agreement which have priority over the Liens of the
Administrative Agent on the Collateral (for the ratable benefit of the Secured
Parties) by operation of law, and in the case of Collateral other than Pledged
Collateral, Liens permitted by Section 7.3 of the Credit Agreement. Unless an
Event of Default has occurred and is continuing, each Grantor has the right to
remove the Fixtures in which such Grantor has an interest within the meaning of
Section 9-334(f)(2) of the UCC.

4.3 Jurisdiction of Organization; Chief Executive Office and Locations of Books.
On the date hereof, such Grantor’s jurisdiction of organization, identification
number from the jurisdiction of organization (if any), and the location of such
Grantor’s chief executive office or sole place of business, as the case may be,
are specified on Schedule 4. All locations where Books pertaining to the Rights
to

 

12



--------------------------------------------------------------------------------

Payment of such Grantor are kept, including all equipment necessary for
accessing such Books and the names and addresses of all service bureaus,
computer or data processing companies and other Persons keeping any Books or
collecting Rights to Payment for such Grantor, are set forth in Schedule 4.

4.4 Inventory and Equipment. On the date hereof (a) the Inventory and (b) the
Equipment (other than mobile goods) are kept at the locations listed on
Schedule 5.

4.5 Farm Products. None of the Collateral constitutes, or is the Proceeds of,
Farm Products.

4.6 Pledged Collateral. (a) All of the Pledged Stock held by such Grantor has
been duly and validly issued, and is fully paid and non-assessable, subject in
the case of Pledged Stock constituting partnership interests or limited
liability company membership interests to future assessments required under
applicable law and any applicable partnership or operating agreement, (b) such
Grantor is or, in the case of any such additional Pledged Collateral will be,
the legal record and beneficial owner thereof, (c) in the case of Pledged Stock
of a Subsidiary of such Grantor or Pledged Collateral of such Grantor
constituting Instruments issued by a Subsidiary of such Grantor, there are no
restrictions on the transferability of such Pledged Collateral or such
additional Pledged Collateral to the Administrative Agent or with respect to the
foreclosure, transfer or disposition thereof by the Administrative Agent, except
as provided under applicable securities or “Blue Sky” laws, (d) the Pledged
Stock pledged by such Grantor constitutes all of the issued and outstanding
shares of Capital Stock of each Issuer owned by such Grantor (except for
Excluded Assets), and such Grantor owns no securities convertible into or
exchangeable for any shares of Capital Stock of any such Issuer that do not
constitute Pledged Stock hereunder, (e) any and all Pledged Collateral
Agreements which affect or relate to the voting or giving of written consents
with respect to any of the Pledged Stock pledged by such Grantor have been
disclosed to the Administrative Agent, and (f) as to each such Pledged
Collateral Agreement relating to the Pledged Stock pledged by such Grantor,
(i) to the best knowledge of such Grantor, such Pledged Collateral Agreement
contains the entire agreement between the parties thereto with respect to the
subject matter thereof and is in full force and effect in accordance with its
terms, (ii) to the best knowledge of such Grantor party thereto, there exists no
material violation or material default under any such Pledged Collateral
Agreement by such Grantor or the other parties thereto, and (iii) such Grantor
has not knowingly waived or released any of its material rights under or
otherwise consented to a material departure from the terms and provisions of any
such Pledged Collateral Agreement.

4.7 Investment Accounts. Schedule 2 sets forth under the headings “Securities
Accounts” and “Commodity Accounts”, respectively, all of the Securities Accounts
and Commodity Accounts in which such Grantor has an interest. Except as
disclosed to the Administrative Agent, such Grantor is the sole entitlement
holder of each such Securities Account and Commodity Account, and such Grantor
has not consented to, and is not otherwise aware of, any Person (other than the
Administrative Agent) having “control” (within the meanings of Sections 8-106
and 9-106 of the UCC) over, or any other interest in, any such Securities
Account or Commodity Account or any securities or other property credited
thereto;

(a) Schedule 2 sets forth under the heading “Deposit Accounts” all of the
Deposit Accounts in which such Grantor has an interest and, except as otherwise
disclosed to the Administrative Agent, such Grantor is the sole account holder
of each such Deposit Account and such Grantor has not consented to, and is not
otherwise aware of, any Person (other than the Administrative Agent) having
either sole dominion and control (within the meaning of common law) or “control”
(within the meaning of Section 9-104 of the UCC) over, or any other interest in,
any such Deposit Account or any money or other property deposited therein; and

(b) Except as otherwise permitted under Section 5.6 and Section 5.7, such
Grantor has taken all actions necessary or desirable to: (i) establish the
Administrative Agent’s “control” (within the meanings of Sections 8-106 and
9-106 of the UCC) over any Certificated Securities (as defined in

 

13



--------------------------------------------------------------------------------

Section 9-102 of the UCC); (ii) establish the Administrative Agent’s “control”
(within the meanings of Sections 8-106 and 9-106 of the UCC) over any portion of
the Investment Accounts constituting Securities Accounts, Commodity Accounts,
Securities Entitlements or Uncertificated Securities (each as defined in
Section 9-102 of the UCC); (iii) establish the Administrative Agent’s “control”
(within the meaning of Section 9-104 of the UCC) over all Deposit Accounts; and
(iv) deliver all Instruments (as defined in Section 9-102 of the UCC) to the
Administrative Agent to the extent required hereunder, provided, that the
Administrative Agent shall not send a notice of sole control or similar notice
unless an Event of Default has occurred and is continuing.

4.8 Receivables. No amount payable to such Grantor under or in connection with
any Receivable or other Right to Payment is evidenced by any Instrument (other
than checks, drafts or other Instruments that will be promptly deposited in an
Investment Account) or Chattel Paper which has not been delivered to the
Administrative Agent. None of the account debtors or other obligors in respect
of any Receivable in excess of $100,000 in the aggregate is the government of
the United States or any agency or instrumentality thereof.

4.9 Intellectual Property. Schedule 6 lists all registrations and applications
for Intellectual Property (including registered Copyrights, Patents, Trademarks
and all applications therefor) as well as all Copyright Licenses, Patent
Licenses and Trademark Licenses, in each case owned by such Grantor in its own
name on the date hereof. Except as set forth in Schedule 6, on the date hereof,
none of the Intellectual Property is the subject of any licensing or franchise
agreement pursuant to which such Grantor is the licensor or franchisor.

4.10 Instruments. (i) Such Grantor has not previously assigned any interest in
any Instruments (including but not limited to the Pledged Notes) held by such
Grantor (other than such interests as will be released on or before the date
hereof), and (ii) no Person other than such Grantor owns an interest in such
Instruments (whether as joint holders, participants or otherwise).

4.11 Letter of Credit Rights. Such Grantor does not have any Letter-of-Credit
Rights having a potential value in excess of $100,000 except as set forth in
Schedule 7 or as have been notified to the Administrative Agent in accordance
with Section 5.22.

4.12 Commercial Tort Claims. Such Grantor does not have any Commercial Tort
Claims having a potential value in excess of $100,000 except as set forth in
Schedule 8 or as have been notified to the Administrative Agent in accordance
with Section 5.21.

SECTION 5. COVENANTS

In addition to the covenants of the Grantors set forth in the Credit Agreement,
which are incorporated herein by this reference, each Grantor covenants and
agrees with the Administrative Agent and the other Secured Parties that, from
and after the date of this Agreement until the Discharge of Obligations:

5.1 Delivery of Instruments, Certificated Securities and Chattel Paper. If any
amount payable under or in connection with any of the Collateral shall be or
become evidenced by any Instrument (other than checks, drafts or other
Instruments that will be promptly deposited in an Investment Account),
Certificated Security or Chattel Paper evidencing an amount in excess of
$100,000, such Instrument, Certificated Security or Chattel Paper shall be
promptly delivered to the Administrative Agent, duly indorsed in a manner
reasonably satisfactory to the Administrative Agent, to be held as Collateral
pursuant to this Agreement.

 

14



--------------------------------------------------------------------------------

5.2 Maintenance of Insurance.

(a) The Grantors shall maintain insurance as required pursuant to Section 6.6 of
the Credit Agreement.

(b) All such insurance shall (i) provide that no cancellation, material
reduction in amount or material change in coverage thereof shall be effective
until at least 20 days after receipt by the Administrative Agent of written
notice thereof, (ii) name the Administrative Agent as an additional insured
party or loss payee, and (iii) be reasonably satisfactory in all other respects
to the Administrative Agent.

(c) The Borrowers shall deliver to the Administrative Agent a report of a
reputable insurance broker with respect to such insurance substantially
concurrently with each delivery of the Borrowers’ audited annual financial
statements together with such supplemental reports with respect thereto as the
Administrative Agent may reasonably request.

5.3 Maintenance of Perfected Security Interest; Further Documentation.

(a) Such Grantor shall maintain the security interests of the Administrative
Agent (for the benefit of the Secured Parties) created by this Agreement as
perfected security interests having at least the priority described in
Section 4.2 and shall defend such security interests against the claims and
demands of all Persons whomsoever, subject to the rights of such Grantor under
the Loan Documents to dispose of the Collateral.

(b) Such Grantor will furnish to the Administrative Agent from time to time
statements and schedules further identifying and describing the assets and
property of such Grantor and such other reports in connection therewith as the
Administrative Agent may reasonably request, all in reasonable detail.

(c) At any time and from time to time, upon the written request of the
Administrative Agent, and at the sole expense of such Grantor, such Grantor will
promptly and duly execute and deliver, and have recorded, such further
instruments and documents and take such further actions as the Administrative
Agent may reasonably request for the purpose of obtaining or preserving the full
benefits of this Agreement and of the rights and powers herein granted,
including, without limitation, (i) filing any financing or continuation
statements under the Uniform Commercial Code (or other similar laws) in effect
in any jurisdiction with respect to the security interests created hereby and
(ii) in the case of Investment Property, Investment Accounts, Letter-of-Credit
Rights and any other relevant Collateral, taking any actions necessary to enable
the Administrative Agent to obtain “control” (within the meaning of the UCC)
with respect thereto to the extent required hereunder.

5.4 Changes in Locations, Name, Etc. Such Grantor will not, except upon 15 days’
(or 5 days’ with respect to subparagraph (ii) below or such shorter period as
may be agreed to by the Administrative Agent) prior written notice to the
Administrative Agent and delivery to the Administrative Agent of (a) all
additional executed financing statements and other documents reasonably
requested by the Administrative Agent to maintain the validity, perfection and
priority of the security interests provided for herein, and (b) if applicable, a
written supplement to Schedule 4 showing the relevant new jurisdiction of
organization, location of chief executive office or sole place of business, as
appropriate:

(i) change its jurisdiction of organization, identification number from the
jurisdiction of organization (if any) or the location of its chief executive
office or sole place of business, as appropriate, from that referred to in
Section 4.3;

 

15



--------------------------------------------------------------------------------

(ii) change its name; or

(iii) subject to Section 6.12(e) of the Credit Agreement, locate any Collateral
in any state or other jurisdiction other than those in which such Grantor
operates as of the Closing Date.

5.5 Notices. Such Grantor will advise the Administrative Agent promptly, in
reasonable detail, of:

(a) any Lien (other than Liens permitted under Section 7.3 of the Credit
Agreement) on any of the Collateral; and

(b) the occurrence of any other event which could reasonably be expected to have
a material adverse effect on the aggregate value of the Collateral or on the
security interests created hereby.

5.6 Instruments; Investment Property.

(a) Upon the request of the Administrative Agent, such Grantor will (i) promptly
deliver to the Administrative Agent, or an agent designated by it, appropriately
endorsed or accompanied by appropriate instruments of transfer or assignment,
all Instruments, Documents, Chattel Paper and certificated securities with
respect to any Investment Property held by such Grantor, all letters of credit
of such Grantor, and all other Rights to Payment held by such Grantor at any
time evidenced by promissory notes, trade acceptances or other instruments, and
(ii) provide such notice, obtain such acknowledgments and take all such other
action, with respect to any Chattel Paper, Documents and Letter-of-Credit Rights
held by such Grantor, as the Administrative Agent shall reasonably specify.

(b) If such Grantor shall become entitled to receive or shall receive any
certificate (including any certificate representing a dividend or a distribution
in connection with any reclassification, increase or reduction of capital or any
certificate issued in connection with any reorganization), option or rights in
respect of the Capital Stock of any Issuer, whether in addition to, in
substitution of, as a conversion of, or in exchange for, any Pledged Collateral,
or otherwise in respect thereof, such Grantor shall accept the same as the agent
of the Administrative Agent and the other Secured Parties, hold the same in
trust for the Administrative Agent and the other Secured Parties and deliver the
same forthwith to the Administrative Agent in the exact form received, duly
indorsed by such Grantor to the Administrative Agent, if required, together with
an undated stock power covering such certificate duly executed in blank by such
Grantor, unless otherwise permitted by the Credit Agreement, to be held by the
Administrative Agent, subject to the terms hereof, as additional collateral
security for the Secured Obligations; provided that in no event shall this
Section 5.6(b) apply to any Excluded Assets. Any sums paid upon or in respect of
the Investment Property upon the liquidation or dissolution of any Issuer shall,
unless otherwise subject to a perfected security interest in favor of the
Administrative Agent, be paid over to the Administrative Agent to be held by it
hereunder as additional collateral security for the Secured Obligations, and in
case any distribution of capital shall be made on or in respect of the
Investment Property or any property shall be distributed upon or with respect to
the Investment Property pursuant to the recapitalization or reclassification of
the capital of any Issuer or pursuant to the reorganization thereof, the
property so distributed shall, unless otherwise subject to a perfected security
interest in favor of the Administrative Agent, be delivered to the
Administrative Agent to be held by it hereunder as additional collateral
security for the Secured Obligations. If any sums of money or property so paid
or distributed in respect of such Investment Property shall be received by such
Grantor, such Grantor shall, until such money or property is paid or delivered
to the Administrative Agent, unless otherwise subject to a perfected security
interest in favor of the Administrative Agent, hold such money or property in
trust for the Administrative Agent and the other Secured Parties, segregated
from other funds of such Grantor, as additional collateral security for the
Secured Obligations.

 

16



--------------------------------------------------------------------------------

(c) In the case of any Grantor which is an Issuer, such Issuer agrees that
(i) it will be bound by the terms of this Agreement relating to the Capital
Stock issued by it and will comply with such terms insofar as such terms are
applicable to it, (ii) it will notify the Administrative Agent promptly in
writing of the occurrence of any of the events described in Section 5.6(a) and
(b) with respect to the Pledged Collateral issued by it and (iii) the terms of
Sections 6.3(c) and 6.7 shall apply to it, mutatis mutandis, with respect to all
actions that may be required of it pursuant to Section 6.3(c) or 6.7 with
respect to the Capital Stock issued by it.

5.7 Securities Accounts; Deposit Accounts.

(a) With respect to any Securities Account maintained by any Grantor, such
Grantor shall cause any applicable securities intermediary maintaining such
Securities Account to show on its books that the Administrative Agent is the
entitlement holder with respect to such Securities Account, and, if requested by
the Administrative Agent, cause such securities intermediary to enter into an
agreement in form and substance satisfactory to the Administrative Agent with
respect to such Securities Account pursuant to which such securities
intermediary shall agree to comply with the Administrative Agent’s “entitlement
orders” without further consent by such Grantor, as requested by the
Administrative Agent; and

(b) with respect to any Deposit Account maintained by any Grantor, other than a
Deposit Account exclusively used for payroll, payroll taxes and other employee
wage and benefit payments to or for the benefit of such Grantor’s employees and
identified to the Administrative Agent as such, such Grantor shall enter into
and shall cause the depositary institution maintaining such account to enter
into an agreement in form and substance reasonably satisfactory to the
Administrative Agent pursuant to which the Administrative Agent shall be granted
“control” (within the meaning of Section 9-104 of the UCC) over such Deposit
Account.

(c) The Administrative Agent agrees that it will only communicate “entitlement
orders” with respect to the Deposit Accounts and Securities Accounts of the
Grantors after the occurrence and during the continuance of an Event of Default.

(d) Such Grantor shall give the Administrative Agent prompt notice of the
establishment of any new Deposit Account and of any new Securities Account
established by such Grantor with respect to any Investment Property held by such
Grantor.

5.8 Intellectual Property.

(a) Such Grantor (either itself or through licensees) will (i) continue to use
each material Trademark in order to maintain such material Trademark in full
force free from any claim of abandonment for non-use, (ii) maintain as in the
past the quality of products and services offered under each such material
Trademark, (iii) use each such material Trademark with the appropriate notice of
registration and all other notices and legends required by applicable
Requirements of Law, (iv) not adopt or use any mark which is confusingly similar
or a colorable imitation of any such material Trademark unless the
Administrative Agent, for the ratable benefit of the Secured Parties, shall
obtain, to the extent available, a perfected security interest in such mark
pursuant to this Agreement, and (v) not (and not knowingly permit any licensee
or sublicensee thereof to) do any act or knowingly omit to do any act whereby
any such material Trademark may become invalidated or impaired in any way.

(b) Such Grantor (either itself or through licensees) will not do any act, or
omit to do any act, whereby any material Patent may become forfeited, abandoned
or dedicated to the public.

 

17



--------------------------------------------------------------------------------

(c) Such Grantor (either itself or through licensees) will not (and will not
permit any licensee or sublicensee thereof to) do any act or knowingly omit to
do any act whereby any such material Copyrights may become invalidated or
otherwise impaired. Such Grantor will not (either itself or through licensees)
do any act whereby any material portion of such Copyrights may fall into the
public domain.

(d) Such Grantor (either itself or through licensees) will not do any act that
knowingly uses any material Intellectual Property to infringe the intellectual
property rights of any other Person.

(e) Such Grantor will notify the Administrative Agent promptly if it knows, or
has reason to know, that any application or registration relating to any
material Intellectual Property may become forfeited, abandoned or dedicated to
the public, or of any material adverse determination or development (including,
without limitation, the institution of, or any such determination or
development) in, any proceeding in the United States Patent and Trademark
Office, the United States Copyright Office or any court or tribunal in any
country regarding such Grantor’s ownership of, or the validity of, any material
Intellectual Property or such Grantor’s right to register the same or to own and
maintain the same.

(f) Whenever such Grantor, either by itself or through any agent, employee,
licensee or designee, shall file an application for the registration of any
Patent or Trademark with the U.S. Patent and Trademark Office or any similar
office or agency in any other country or political subdivision thereof, such
Grantor shall report (i) the initial application to and (ii) the corresponding
grant, if any, of the Patent or Trademark from the U.S. Patent and Trademark
Office to the Administrative Agent at such time as financial statements are
delivered to the Administrative Agent pursuant to Section 6.1 of the Credit
Agreement. Whenever such Grantor, either by itself or through any agent,
employee, licensee or designee, shall file an application for the registration
of any Copyright with the U.S. Copyright Office, such Grantor shall report the
filing of the initial application to the Administrative Agent at such time as
financial statements are delivered to the Administrative Agent pursuant to
Section 6.1 of the Credit Agreement. Upon request of the Administrative Agent,
other than in respect of intent-to-use trademark or service mark applications,
such Grantor shall execute and deliver, and have recorded, any and all
agreements, instruments, documents, and papers as the Administrative Agent may
reasonably request to evidence the Administrative Agent’s and the other Secured
Parties’ security interest in any Copyright, Patent or Trademark and the
goodwill and general intangibles of such Grantor relating thereto or represented
thereby.

(g) Such Grantor will take all reasonable and necessary steps, including,
without limitation, in any proceeding before the U.S. Patent and Trademark
Office, the U.S. Copyright Office or any similar office or agency in any other
country or any political subdivision thereof, to maintain and pursue each
material application (and to obtain the relevant registration) and to maintain
each registration of the material Intellectual Property, including filing of
applications for renewal, affidavits of use and affidavits of incontestability.

(h) In the event that any material Intellectual Property is infringed,
misappropriated or diluted by a third party, such Grantor shall take such
actions as such Grantor shall reasonably deem appropriate under the
circumstances to protect such Intellectual Property.

(i) Each Grantor shall be permitted to enter into source code escrow
arrangements with third parties in the ordinary course of business.

5.9 Receivables. Other than in the ordinary course of business consistent with
its past practice, such Grantor will not (a) grant any extension of the time of
payment of any Receivable, (b) compromise or settle any Receivable for less than
the full amount thereof, (c) release, wholly or

 

18



--------------------------------------------------------------------------------

partially, any Person liable for the payment of any Receivable, (d) allow any
credit or discount whatsoever on any Receivable or (e) amend, supplement or
modify any Receivable in any manner that would reasonably be expected to
adversely affect the value thereof.

5.10 Defense of Collateral. Grantors will appear in and defend any action, suit
or proceeding which may affect to a material extent its title to, or right or
interest in, or the Administrative Agent’s right or interest in, any material
portion of the Collateral.

5.11 Preservation of Collateral. Grantors will do and perform all reasonable
acts that may be necessary and appropriate to maintain, preserve and protect the
Collateral.

5.12 Compliance with Laws, Etc. Such Grantor will comply in all material
respects with all laws, regulations and ordinances, and all policies of
insurance, relating in a material way to the possession, operation, maintenance
and control of the Collateral.

5.13 Location of Books and Chief Executive Office. Such Grantor will: (a) keep
all Books pertaining to the Rights to Payment of such Grantor at the locations
set forth in Schedule 4; and (b) give at least 15 days’ prior written notice to
the Administrative Agent of any changes in any location where Books pertaining
to the Rights to Payment of such Grantor are kept, including any change of name
or address of any service bureau, computer or data processing company or any
other Person preparing or maintaining any such Books or collecting Rights to
Payment for such Grantor.

5.14 Location of Collateral. Such Grantor will: (a) keep the Collateral held by
such Grantor at the locations set forth in Schedule 5 or at such other locations
as may be disclosed in writing to the Administrative Agent pursuant to
clause (b) and will not remove any such Collateral from such locations (other
than in connection with sales of Inventory in the ordinary course of such
Grantor’s business, the movement of Collateral as part of such Grantor’s supply
chain and in the ordinary course of such Grantor’s business, other dispositions
permitted by Section 7.5 of the Credit Agreement and movements of Collateral
from one disclosed location to another disclosed location within the United
States), except upon at least 15 days’ prior written notice of any removal to
the Administrative Agent; and (b) give the Administrative Agent at least 15
days’ prior written notice of any change (additions or deletions) in the
locations set forth in Schedule 5.

5.15 Maintenance of Records. Such Grantor will keep separate, accurate and
complete Books with respect to Collateral held by such Grantor, disclosing the
Administrative Agent’s security interest hereunder.

5.16 Disposition of Collateral. Such Grantor will not surrender or lose
possession of (other than to the Administrative Agent), sell, lease, rent, or
otherwise dispose of or transfer any of the Collateral held by such Grantor or
any right or interest therein, except to the extent permitted by Section 7.5 of
the Credit Agreement.

5.17 Liens. Such Grantor will keep the Collateral held by such Grantor free of
all Liens except Liens permitted under Section 7.3 of the Credit Agreement.

5.18 Expenses. Such Grantor will pay all expenses of protecting, storing,
warehousing, insuring, handling and shipping the Collateral held by such
Grantor, to the extent the failure to pay any such expenses could reasonably be
expected to materially and adversely affect the value of the Collateral.

5.19 Leased Premises; Collateral Held by Warehouseman, Bailee, Etc. To the
extent required under Section 6.12(e) of the Credit Agreement, such Grantor will
use commercially reasonable efforts to obtain from each Person from whom such
Grantor leases any premises, and from each other Person at

 

19



--------------------------------------------------------------------------------

whose premises any Collateral held by such Grantor is at any time present
(including any bailee, warehouseman or similar Person), any such collateral
access, subordination, landlord waiver, bailment, consent and estoppel
agreements as the Administrative Agent may reasonably require, in form and
substance reasonably satisfactory to the Administrative Agent.

5.20 Chattel Paper. Such Grantor will not create any Chattel Paper without
placing a legend on such Chattel Paper acceptable to the Administrative Agent
indicating that the Administrative Agent has a security interest in such Chattel
Paper. Such Grantor will give the Administrative Agent prompt notice if such
Grantor at any time holds or acquires an interest in any Chattel Paper,
including any Electronic Chattel Paper and shall comply, in all respects, with
the provisions of Section 5.1 hereof.

5.21 Commercial Tort Claims. Such Grantor will give the Administrative Agent
prompt notice if such Grantor shall at any time hold or acquire any Commercial
Tort Claim with a potential value in excess of $100,000.

5.22 Letter-of-Credit Rights. Such Grantor will give the Administrative Agent
prompt notice if such Grantor shall at any time hold or acquire any
Letter-of-Credit Rights with a potential value in excess of $100,000.

5.23 Shareholder Agreements and Other Agreements.

(a) Such Grantor shall comply with all of its obligations under any shareholders
agreement, operating agreement, partnership agreement, voting trust, proxy
agreement or other agreement or understanding (collectively, the “Pledged
Collateral Agreements”) to which it is a party and shall enforce all of its
rights thereunder, except, with respect to any such Pledged Collateral Agreement
relating to any Pledged Collateral issued by a Person other than a Subsidiary of
a Grantor, to the extent the failure to enforce any such rights would not
reasonably be expected to materially and adversely affect the value of the
Pledged Collateral to which any such Pledged Collateral Agreement relates.

(b) Such Grantor agrees that no Pledged Stock (i) shall be dealt in or traded on
any securities exchange or in any securities market, (ii) shall constitute an
investment company security, or (iii) shall be held by such Grantor in a
Securities Account.

(c) Subject to the terms and conditions of the Credit Agreement, including
Sections 7.3 and 7.5 thereof, such Grantor shall not vote to enable or take any
other action to: (i) amend or terminate, or waive compliance with any of the
terms of, any such Pledged Collateral Agreement, certificate or articles of
incorporation, bylaws or other organizational documents in any way that
materially and adversely affects the validity, perfection or priority of the
Administrative Agent’s security interest therein.

SECTION 6. REMEDIAL PROVISIONS

Each Grantor covenants and agrees with the Administrative Agent and the other
Secured Parties that, from and after the date of this Agreement until the
Discharge of Obligations:

6.1 Certain Matters Relating to Receivables.

(a) The Administrative Agent hereby authorizes each Grantor to collect such
Grantor’s Receivables, and the Administrative Agent may curtail or terminate
said authority at any time after the occurrence and during the continuance of an
Event of Default. If required by the Administrative Agent at any time after the
occurrence and during the continuance of an Event of Default, any payments of
Receivables, when collected by any Grantor, (i) shall be forthwith (and, in any
event, within two

 

20



--------------------------------------------------------------------------------

Business Days) deposited by such Grantor in the exact form received, duly
indorsed by such Grantor to the Administrative Agent if required, in a
Collateral Account over which the Administrative Agent has control, subject to
withdrawal by the Administrative Agent for the account of the Secured Parties
only as provided in Section 6.5, and (ii) until so turned over, shall be held by
such Grantor in trust for the Administrative Agent and the other Secured
Parties, segregated from other funds of such Grantor. After the occurrence and
during the continuance of an Event of Default, each such deposit of Proceeds of
Receivables shall be accompanied by a report identifying in reasonable detail
the nature and source of the payments included in the deposit.

(b) At the Administrative Agent’s request, after the occurrence and during the
continuance of an Event of Default, each Grantor shall deliver to the
Administrative Agent all original and other documents evidencing, and relating
to, the agreements and transactions which gave rise to the Receivables,
including, without limitation, all original orders, invoices and shipping
receipts.

6.2 Communications with Obligors; Grantors Remain Liable.

(a) The Administrative Agent, in its own name or in the name of one of its
Affiliates or a Grantor, may at any time after the occurrence and during the
continuance of an Event of Default communicate with obligors under the
Receivables to verify with them to the Administrative Agent’s satisfaction the
existence, amount and terms of any Receivables.

(b) Upon the request of the Administrative Agent, at any time after the
occurrence and during the continuance of an Event of Default, each Grantor shall
notify obligors on the Receivables that the Receivables have been assigned to
the Administrative Agent for the ratable benefit of the Secured Parties and that
payments in respect thereof shall be made directly to the Administrative Agent.

(c) Anything herein to the contrary notwithstanding, each Grantor shall remain
liable under each of the Receivables to observe and perform all the conditions
and obligations to be observed and performed by it thereunder, all in accordance
with the terms of any agreement giving rise thereto. Neither the Administrative
Agent nor any other Secured Party shall have any obligation or liability under
any Receivable (or any agreement giving rise thereto) by reason of or arising
out of this Agreement or the receipt by the Administrative Agent or any Lender
of any payment relating thereto, nor shall the Administrative Agent nor any
other Secured Party be obligated in any manner to perform any of the obligations
of any Grantor under or pursuant to any Receivable (or any agreement giving rise
thereto), to make any payment, to make any inquiry as to the nature or the
sufficiency of any payment received by it or as to the sufficiency of any
performance by any party thereunder, to present or file any claim, to take any
action to enforce any performance or to collect the payment of any amounts which
may have been assigned to it or to which it may be entitled at any time or
times.

6.3 Investment Property.

(a) Unless an Event of Default shall have occurred and be continuing and the
Administrative Agent shall have given written notice to the relevant Grantor of
the Administrative Agent’s intent to exercise its corresponding rights pursuant
to Section 6.3(b), each Grantor shall be permitted to receive all cash dividends
paid in respect of the Pledged Collateral and all payments made in respect of
the Pledged Notes to the extent not prohibited by the Credit Agreement, and to
exercise all voting and corporate or other organizational rights with respect to
the Investment Property of such Grantor; provided, however, that no vote shall
be cast or corporate or other organizational right exercised or other action
taken which, in the Administrative Agent’s reasonable discretion, would
materially impair the Collateral or which would be inconsistent with or result
in any violation of any provision of the Credit Agreement, this Agreement or any
other Loan Document.

 

21



--------------------------------------------------------------------------------

(b) If an Event of Default shall occur and be continuing and the Administrative
Agent shall give notice of its intent to exercise such rights to the relevant
Grantor or Grantors, (i) the Administrative Agent shall have the right (A) to
receive any and all cash dividends, payments or other Proceeds paid in respect
of the Investment Property (including the Pledged Collateral) of any or all of
the Grantors and make application thereof to the Secured Obligations in the
order set forth in Section 6.5, and (B) to exchange uncertificated Pledged
Collateral for certificated Pledged Collateral and to exchange certificated
Pledged Collateral for certificates of larger or smaller denominations, for any
purpose consistent with this Agreement (in each case to the extent such
exchanges are permitted under the applicable Pledged Collateral Agreements or
otherwise agreed upon by the Issuer of such Pledged Collateral), and (ii) any
and all of such Investment Property shall be registered in the name of the
Administrative Agent or its nominee, and the Administrative Agent or its nominee
may thereafter exercise (x) all voting, corporate and other rights pertaining to
such Investment Property at any meeting of shareholders of the relevant Issuer
or Issuers or otherwise and (y) any and all rights of conversion, exchange and
subscription and any other rights, privileges or options pertaining to such
Investment Property as if it were the absolute owner thereof (including, without
limitation, the right to exchange at its discretion any and all of any such
Investment Property upon the merger, consolidation, reorganization,
recapitalization or other fundamental change in the corporate or other
organizational structure of any Issuer, or upon the exercise by any Grantor or
the Administrative Agent of any right, privilege or option pertaining to such
Investment Property, and in connection therewith, the right to deposit and
deliver any and all of such Investment Property with any committee, depositary,
transfer agent, registrar or other designated agency upon such terms and
conditions as the Administrative Agent may determine), all without liability
except to account for property actually received by it, but the Administrative
Agent shall have no duty to any Grantor to exercise any such right, privilege or
option and shall not be responsible for any failure to do so or delay in so
doing.

(c) Each Grantor hereby authorizes and instructs each Issuer of any Pledged
Collateral or Pledged Notes pledged by such Grantor hereunder to (i) comply with
any instruction received by it from the Administrative Agent in writing that
(x) states that an Event of Default has occurred and is continuing and (y) is
otherwise in accordance with the terms of this Agreement, without any other or
further instructions from such Grantor, and each Grantor agrees that each Issuer
shall be fully protected in so complying, and (ii) unless otherwise expressly
permitted hereby, pay any dividends or other payments with respect to the
Pledged Collateral or, as applicable, the Pledged Notes directly to the
Administrative Agent.

(d) If an Event of Default shall have occurred and be continuing, the
Administrative Agent shall have the right to apply the balance from any Deposit
Account or instruct the bank at which any Deposit Account is maintained to pay
the balance of any Deposit Account to or for the benefit of the Administrative
Agent.

6.4 Proceeds to be Turned Over To Administrative Agent. In addition to the
rights of the Administrative Agent and the other Secured Parties specified in
Section 6.1 with respect to payments of Receivables, if an Event of Default
shall occur and be continuing, all Proceeds received by any Grantor consisting
of cash, checks, Cash Equivalents and other near-cash items shall be held by
such Grantor in trust for the Administrative Agent and the other Secured
Parties, segregated from other funds of such Grantor, and shall, forthwith upon
receipt by such Grantor, be turned over to the Administrative Agent in the exact
form received by such Grantor (duly indorsed by such Grantor to the
Administrative Agent, if required). All Proceeds received by the Administrative
Agent hereunder shall be held by the Administrative Agent in a Collateral
Account over which it maintains control, within the meaning of the UCC. All
Proceeds while held by the Administrative Agent in a Collateral Account (or by
such Grantor in trust for the Administrative Agent and the other Secured
Parties) shall continue to be held as collateral security for all the Secured
Obligations and shall not constitute payment thereof until applied as provided
in Section 6.5.

 

22



--------------------------------------------------------------------------------

6.5 Application of Proceeds. If an Event of Default shall have occurred and be
continuing, at any time at the Administrative Agent’s election, the
Administrative Agent may apply all or any part of Proceeds constituting
Collateral, whether or not held in any Collateral Account, in payment of the
Secured Obligations in accordance with Section 8.3 of the Credit Agreement.

6.6 Code and Other Remedies. If an Event of Default shall occur and be
continuing, the Administrative Agent, on behalf of the Secured Parties, may
exercise, in addition to all other rights and remedies granted to them in this
Agreement and in any other instrument or agreement securing, evidencing or
relating to the Secured Obligations, all rights and remedies of a secured party
under the UCC or any other applicable law. Without limiting the generality of
the foregoing, the Administrative Agent, without demand of performance or other
demand, presentment, protest, advertisement or notice of any kind (except any
notice required by law) to or upon any Grantor or any other Person (all and each
of which demands, defenses, advertisements and notices are hereby waived), may
in such circumstances forthwith collect, receive, appropriate and realize upon
the Collateral, or any part thereof, and/or may forthwith sell, lease, assign,
give option or options to purchase, or otherwise dispose of and deliver the
Collateral or any part thereof (or contract to do any of the foregoing), in one
or more parcels at public or private sale or sales, at any exchange, broker’s
board or office of the Administrative Agent or any other Secured Party or
elsewhere upon such terms and conditions as it may deem advisable and at such
prices as it may deem best, for cash or on credit or for future delivery without
assumption of any credit risk. The Administrative Agent or any other Secured
Party shall have the right upon any such public sale or sales, and, to the
extent permitted by law, upon any such private sale or sales, to purchase the
whole or any part of the Collateral so sold, free of any right or equity of
redemption in any Grantor, which right or equity is hereby waived and released.
Each Grantor further agrees, at the Administrative Agent’s request, to assemble
the Collateral and make it available to the Administrative Agent at places which
the Administrative Agent shall reasonably select, whether at such Grantor’s
premises or elsewhere. The Administrative Agent shall apply the net proceeds of
any action taken by it pursuant to this Section 6.6, in accordance with the
provisions of Section 6.5, only after deducting all reasonable costs and
expenses of every kind incurred in connection therewith or incidental to the
care or safekeeping of any of the Collateral or in any way relating to the
Collateral or the rights of the Administrative Agent and the other Secured
Parties hereunder, including, without limitation, reasonable attorneys’ fees and
disbursements, to the payment in whole or in part of the Secured Obligations, in
such order as is contemplated by Section 8.3 of the Credit Agreement, and only
after such application and after the payment by the Administrative Agent of any
other amount required by any provision of law, including Section 9-615(a)(3) of
the UCC, but only to the extent of the surplus, if any, owing to any Grantor. To
the extent permitted by applicable law, each Grantor waives all claims, damages
and demands it may acquire against the Administrative Agent or any other Secured
Party arising out of the exercise by any of them of any rights hereunder, except
to the extent caused by the gross negligence or willful misconduct of the
Administrative Agent or such Secured Party or their respective agents. If any
notice of a proposed sale or other disposition of Collateral shall be required
by law, such notice shall be deemed reasonable and proper if given at least 10
days before such sale or other disposition.

6.7 Registration Rights.

(a) If the Administrative Agent shall determine to exercise its right to sell
any or all of the Pledged Stock pursuant to Section 6.6, and if in the opinion
of the Administrative Agent it is necessary or advisable to have the Pledged
Stock, or that portion thereof to be sold, registered under the provisions of
the Securities Act, the relevant Grantor will cause the Issuer thereof to
(i) execute and deliver, and cause the directors and officers of such Issuer to
execute and deliver, all such instruments and documents, and do or cause to be
done all such other acts as may be, in the opinion of the Administrative

 

23



--------------------------------------------------------------------------------

Agent, necessary or advisable to register the Pledged Stock, or that portion
thereof to be sold, under the provisions of the Securities Act, (ii) use its
best efforts to cause the registration statement relating thereto to become
effective and to remain effective for a period of one year from the date of the
first public offering of the Pledged Stock, or that portion thereof to be sold,
and (iii) make all amendments thereto and/or to the related prospectus which, in
the opinion of the Administrative Agent, are necessary or advisable, all in
conformity with the requirements of the Securities Act and the rules and
regulations of the Securities and Exchange Commission applicable thereto. Each
Grantor agrees to cause such Issuer to comply with the provisions of the
securities or “Blue Sky” laws of any and all jurisdictions which the
Administrative Agent shall designate and to make available to its security
holders, as soon as practicable, an earnings statement (which need not be
audited) which will satisfy the provisions of Section 11(a) of the Securities
Act.

(b) Each Grantor recognizes that the Administrative Agent may be unable to
effect a public sale of any or all the Pledged Stock, by reason of certain
prohibitions contained in the Securities Act and applicable state securities
laws or otherwise, and may be compelled to resort to one or more private sales
thereof to a restricted group of purchasers which will be obliged to agree,
among other things, to acquire such securities for their own account for
investment and not with a view to the distribution or resale thereof. Each
Grantor acknowledges and agrees that any such private sale may result in prices
and other terms less favorable than if such sale were a public sale and,
notwithstanding such circumstances, agrees that any such private sale shall be
deemed to have been made in a commercially reasonable manner. Subject to its
compliance with state securities laws applicable to private sales. the
Administrative Agent shall be under no obligation to delay a sale of any of the
Pledged Stock for the period of time necessary to permit the Issuer thereof to
register such securities for public sale under the Securities Act, or under
applicable state securities laws, even if such Issuer would agree to do so.

(c) Each Grantor agrees to use commercially reasonable efforts to do or cause to
be done all such other acts as may be necessary to make such sale or sales of
all or any portion of the Pledged Stock pursuant to this Section 6.7 valid and
binding and in compliance with any applicable Requirement of Law. Each Grantor
further agrees that a breach of any of the covenants contained in this
Section 6.7 will cause irreparable injury to the Administrative Agent and the
other Secured Parties, that the Administrative Agent and the other Secured
Parties have no adequate remedy at law in respect of such breach and, as a
consequence, that each and every covenant contained in this Section 6.7 shall be
specifically enforceable against such Grantor, and such Grantor hereby waives
and agrees not to assert any defenses against an action for specific performance
of such covenants except for a defense that no Event of Default has occurred
under the Credit Agreement.

6.8 Intellectual Property License. Solely for the purpose of enabling the
Administrative Agent to exercise rights and remedies under this Section 6 and at
such time as the Administrative Agent shall be lawfully entitled to exercise
such rights and remedies, each Grantor hereby grants to the Administrative
Agent, for the benefit of the Secured Parties, an irrevocable, non-exclusive,
worldwide license (exercisable without payment of royalty or other compensation
to such Grantor), subject, in the case of Trademarks, to sufficient rights to
quality control and inspection in favor of such Grantor to avoid the risk of
invalidation of said Trademarks, to use, operate under, license, or sublicense
any Intellectual Property now owned or hereafter acquired by the Grantors.

6.9 Deficiency. Each Grantor shall remain liable for any deficiency if the
proceeds of any sale or other disposition of the Collateral are insufficient to
pay its Secured Obligations and the reasonable fees and disbursements of any
attorneys employed by the Administrative Agent or any other Secured Party to
collect such deficiency.

 

24



--------------------------------------------------------------------------------

SECTION 7. THE ADMINISTRATIVE AGENT

Each Grantor covenants and agrees with the Administrative Agent and the other
Secured Parties that:

7.1 Administrative Agent’s Appointment as Attorney-in-Fact, etc.

(a) Each Grantor hereby irrevocably constitutes and appoints the Administrative
Agent and any officer or agent thereof, with full power of substitution, as its
true and lawful attorney-in-fact with full irrevocable power and authority in
the place and stead of such Grantor and in the name of such Grantor or in its
own name, for the purpose of carrying out the terms of this Agreement, to take
any and all appropriate action and to execute any and all documents and
instruments which may be necessary or desirable to accomplish the purposes of
this Agreement, and, without limiting the generality of the foregoing, each
Grantor hereby gives the Administrative Agent the power and right, on behalf of
such Grantor, without notice to or assent by such Grantor, to do any or all of
the following:

(i) in the name of such Grantor or its own name, or otherwise, take possession
of and indorse and collect any checks, drafts, notes, acceptances or other
instruments for the payment of moneys due under any Receivable or with respect
to any other Collateral and file any claim or take any other action or
proceeding in any court of law or equity or otherwise deemed appropriate by the
Administrative Agent for the purpose of collecting any and all such moneys due
under any Receivable or with respect to any other Collateral whenever payable;

(ii) in the case of any Intellectual Property, execute and deliver, and have
recorded, any and all agreements, instruments, documents and papers as the
Administrative Agent may request to evidence the Administrative Agent’s and the
other Secured Parties’ security interest in such Intellectual Property and the
goodwill and general intangibles of such Grantor relating thereto or represented
thereby;

(iii) pay or discharge taxes and Liens levied or placed on or threatened against
the Collateral, effect any repairs or any insurance called for by the terms of
this Agreement and pay all or any part of the premiums therefor and the costs
thereof;

(iv) execute, in connection with any sale provided for in Section 6.6 or 6.7,
any endorsements, assignments or other instruments of conveyance or transfer
with respect to the Collateral; and

(v) (A) direct any party liable for any payment under any of the Collateral to
make payment of any and all moneys due or to become due thereunder directly to
the Administrative Agent or as the Administrative Agent shall direct; (B) ask or
demand for, collect, and receive payment of and receipt for, any and all moneys,
claims and other amounts due or to become due at any time in respect of or
arising out of any Collateral; (C) sign and indorse any invoices, freight or
express bills, bills of lading, storage or warehouse receipts, drafts against
debtors, assignments, verifications, notices and other documents in connection
with any of the Collateral; (D) commence and prosecute any suits, actions or
proceedings at law or in equity in any court of competent jurisdiction to
collect the Collateral or any portion thereof and to enforce any other right in
respect of any Collateral; (E) defend any suit, action or proceeding brought
against such Grantor with respect to any Collateral; (F) settle, compromise or
adjust any such suit, action or proceeding and, in connection therewith, give
such discharges or releases as the Administrative Agent may deem appropriate;
(G) assign any Copyright, Patent or Trademark (along with the goodwill of the
business to which any such Copyright, Patent or Trademark pertains), throughout
the world for such term or terms, on such conditions, and in such manner, as the
Administrative Agent shall in its sole discretion determine; and (H) generally,
sell, transfer, pledge and make any agreement with respect to or otherwise deal
with any of the Collateral as fully and completely as though the Administrative
Agent were the absolute owner thereof for all purposes, and do, at the
Administrative

 

25



--------------------------------------------------------------------------------

Agent’s option and such Grantor’s expense, at any time, or from time to time,
all acts and things which the Administrative Agent deems necessary to protect,
preserve or realize upon the Collateral and the Administrative Agent’s and the
other Secured Parties’ security interests therein and to effect the intent of
this Agreement, all as fully and effectively as such Grantor might do.

Anything in this Section 7.1(a) to the contrary notwithstanding, the
Administrative Agent agrees that it will not exercise any rights under the power
of attorney provided for in this Section 7.1(a) unless an Event of Default shall
have occurred and be continuing.

(b) If any Grantor fails to perform or comply with any of its agreements
contained herein, the Administrative Agent, at its option, but without any
obligation so to do, may perform or comply, or otherwise cause performance or
compliance, with such agreement.

(c) The reasonable out-of-pocket expenses of the Administrative Agent incurred
in connection with actions undertaken as provided in this Section 7.1, together
with interest thereon at a rate per annum equal to the Applicable Margin under
the Credit Agreement, from the date of payment by the Administrative Agent to
the date reimbursed by the relevant Grantor, shall be payable by such Grantor to
the Administrative Agent on demand.

(d) Each Grantor hereby ratifies all that said attorneys shall lawfully do or
cause to be done by virtue hereof. All powers, authorizations and agencies
contained in this Agreement are coupled with an interest and are irrevocable
until this Agreement is terminated and the security interests created hereby are
released.

7.2 Duty of Administrative Agent. The Administrative Agent’s sole duty with
respect to the custody, safekeeping and physical preservation of the Collateral
in its possession, under Section 9-207 of the UCC or otherwise, shall be to deal
with it in the same manner as the Administrative Agent deals with similar
property for its own account. Neither the Administrative Agent, any other
Secured Party nor any of their respective officers, directors, employees or
agents shall be liable for failure to demand, collect or realize upon any of the
Collateral or for any delay in doing so or shall be under any obligation to sell
or otherwise dispose of any Collateral upon the request of any Grantor or any
other Person or to take any other action whatsoever with regard to the
Collateral or any part thereof. The powers conferred on the Administrative Agent
and the other Secured Parties hereunder are solely to protect the Administrative
Agent’s and the other Secured Parties’ interests in the Collateral and shall not
impose any duty upon the Administrative Agent or any other Secured Party to
exercise any such powers. The Administrative Agent and the other Secured Parties
shall be accountable only for amounts that they actually receive as a result of
the exercise of such powers, and neither they nor any of their officers,
directors, employees or agents shall be responsible to any Grantor for any act
or failure to act hereunder, except for their own gross negligence or willful
misconduct.

7.3 Authority of Administrative Agent. Each Grantor acknowledges that the rights
and responsibilities of the Administrative Agent under this Agreement with
respect to any action taken by the Administrative Agent or the exercise or
non-exercise by the Administrative Agent of any option, voting right, request,
judgment or other right or remedy provided for herein or resulting or arising
out of this Agreement shall, as between the Administrative Agent and the other
Secured Parties, be governed by the Credit Agreement and by such other
agreements with respect thereto as may exist from time to time among them, but,
as between the Administrative Agent and the Grantors, the Administrative Agent
shall be conclusively presumed to be acting as agent for the Secured Parties
with full and valid authority so to act or refrain from acting, and no Grantor
shall be under any obligation, or entitlement, to make any inquiry respecting
such authority.

 

26



--------------------------------------------------------------------------------

SECTION 8. MISCELLANEOUS

8.1 Amendments in Writing. None of the terms or provisions of this Agreement may
be waived, amended, supplemented or otherwise modified except in accordance with
Section 10.1 of the Credit Agreement.

8.2 Notices. All notices, requests and demands to or upon the Administrative
Agent or any Grantor hereunder shall be effected in the manner provided for in
Section 10.2 of the Credit Agreement; provided that any such notice, request or
demand to or upon any Guarantor shall be addressed to such Guarantor at its
notice address set forth on Schedule 1.

8.3 No Waiver by Course of Conduct; Cumulative Remedies. Neither the
Administrative Agent nor any other Secured Party shall by any act (except by a
written instrument pursuant to Section 8.1), delay, indulgence, omission or
otherwise be deemed to have waived any right or remedy hereunder or to have
acquiesced in any Default or Event of Default, as applicable. No failure to
exercise, nor any delay in exercising, on the part of the Administrative Agent
or any other Secured Party, any right, power or privilege hereunder shall
operate as a waiver thereof. No single or partial exercise of any right, power
or privilege hereunder shall preclude any other or further exercise thereof or
the exercise of any other right, power or privilege. A waiver by the
Administrative Agent or any other Secured Party of any right or remedy hereunder
on any one occasion shall not be construed as a bar to any right or remedy which
the Administrative Agent or such other Secured Party would otherwise have on any
future occasion. The rights and remedies herein provided are cumulative, may be
exercised singly or concurrently and are not exclusive of any other rights or
remedies provided by law.

8.4 Enforcement Expenses; Indemnification.

(a) Each Guarantor agrees to pay or reimburse the Administrative Agent and each
other Secured Party for all its reasonable out-of-pocket costs and expenses
incurred in collecting against such Guarantor under the guaranty contained in
Section 2 of this Agreement or otherwise enforcing or preserving any rights
under this Agreement and the other Loan Documents to which such Guarantor is a
party, including the reasonable fees and disbursements of one primary counsel to
the Administrative Agent and the Secured Parties.

(b) Each Guarantor agrees to pay, and to save the Administrative Agent and each
other Secured Party harmless from, any and all liabilities with respect to, or
resulting from any delay in paying, any and all stamp, excise, sales or other
taxes which may be payable or determined to be payable with respect to any of
the Collateral or in connection with any of the transactions contemplated by
this Agreement.

(c) Each Guarantor agrees to pay, and to save the Administrative Agent and each
other Secured Party harmless from, any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, reasonable and documented
out-of-pocket costs and expenses or disbursements of any kind or nature
whatsoever with respect to the execution, delivery, enforcement, performance and
administration of this Agreement to the extent the Borrowers would be required
to do so pursuant to the Credit Agreement.

(d) The agreements in this Section 8.4 shall survive repayment of the Secured
Obligations and any other amounts payable under the Credit Agreement and the
other Loan Documents.

8.5 Successors and Assigns. This Agreement shall be binding upon the successors
and assigns of each Grantor and shall inure to the benefit of the Administrative
Agent and each other Secured Party and their respective successors and permitted
assigns; provided that no Grantor may assign, transfer or delegate any of its
rights or obligations under this Agreement without the prior written consent of
the Administrative Agent.

 

27



--------------------------------------------------------------------------------

8.6 Set Off. Each Grantor hereby irrevocably authorizes the Administrative Agent
and each other Secured Party and any Affiliate thereof at any time and from time
to time after the occurrence and during the continuance of an Event of Default,
without advance notice to such Grantor or any other Grantor, any such advance
notice being expressly waived by each Grantor, to setoff and appropriate and
apply any and all deposits (general or special, time or demand, provisional or
final), in any currency, and any other credits, indebtedness or claims, in any
currency, in each case whether direct or indirect, absolute or contingent,
matured or unmatured, at any time held or owing by the Administrative Agent or
such Secured Party or such Affiliate to or for the credit or the account of such
Grantor, or any part thereof in such amounts as the Administrative Agent or such
Secured Party may elect, against and on account of the Secured Obligations and
liabilities of such Grantor to the Administrative Agent or such Secured Party
hereunder and under the other Loan Documents and claims of every nature and
description of the Administrative Agent or such Secured Party against such
Grantor, in any currency, whether arising hereunder, under the Credit Agreement,
any other Loan Document, or otherwise as the Administrative Agent or such
Secured Party may elect, whether or not the Administrative Agent or any other
Secured Party has made any demand for payment and although such obligations,
liabilities and claims may be contingent or unmatured. The rights of the
Administrative Agent and each other Secured Party under this Section 8.6 are in
addition to other rights and remedies (including, without limitation, other
rights of setoff) which the Administrative Agent or such other Secured Party may
have.

8.7 Counterparts. This Agreement may be executed and delivered by one or more of
the parties to this Agreement on any number of separate counterparts (including
delivery by facsimile and/or electronic mail), and all of said counterparts
taken together shall be deemed to constitute one and the same instrument.

8.8 Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

8.9 Section Headings. The Section headings used in this Agreement are for
convenience of reference only and are not to affect the construction hereof or
be taken into consideration in the interpretation hereof.

8.10 Integration. This Agreement and the other Loan Documents represent the
agreement of the Grantors, the Administrative Agent and the other Secured
Parties with respect to the subject matter hereof and thereof, and there are no
promises, undertakings, representations or warranties by the Administrative
Agent or any other Secured Party relative to the subject matter hereof and
thereof not expressly set forth or referred to herein or in the other Loan
Documents.

8.11 GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

8.12 Submission to Jurisdiction; Waivers. Each party hereto hereby irrevocably
and unconditionally:

(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
non-exclusive general jurisdiction of the courts of the State of New York, the
courts of the United States of America for the Southern District of New York,
and appellate courts from any thereof;

 

28



--------------------------------------------------------------------------------

(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such party at its
address referred to in Section 8.2 or at such other address of which the
Administrative Agent shall have been notified pursuant thereto;

(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and

(e) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section 8.12 any special, exemplary, punitive or consequential damages.

8.13 Acknowledgements. Each Grantor hereby acknowledges that:

(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Loan Documents to which it is a party;

(b) neither the Administrative Agent nor any other Secured Party has any
fiduciary relationship with or duty to any Grantor arising out of or in
connection with this Agreement or any of the other Loan Documents, and the
relationship between the Grantors, on the one hand, and the Administrative Agent
and the other Secured Parties, on the other hand, in connection herewith or
therewith is solely that of debtor and creditor; and

(c) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among any of
the Secured Parties or among the Grantors and any of the Secured Parties.

8.14 Additional Grantors. Each Subsidiary of a Grantor that is required to
become a party to this Agreement pursuant to Section 6.12 of the Credit
Agreement shall become a Grantor for all purposes of this Agreement upon
execution and delivery by such Subsidiary of an Assumption Agreement in the form
of Annex 1 hereto.

8.15 Releases.

(a) Upon the Discharge of Obligations, the Collateral shall be released from the
Liens in favor of the Administrative Agent and the other Secured Parties created
hereby, this Agreement shall terminate with respect to the Administrative Agent
and the other Secured Parties, and all obligations (other than those expressly
stated to survive such termination) of each Grantor to the Administrative Agent
or any other Secured Party hereunder shall terminate, all without delivery of
any instrument or performance of any act by any party. At the sole expense of
any Grantor following any such termination, the Administrative Agent shall
deliver such documents as such Grantor shall reasonably request to evidence such
termination.

(b) If any of the Collateral shall be sold, transferred or otherwise disposed of
by any Grantor in a transaction permitted by Section 7 of the Credit Agreement,
then the Administrative Agent, at the request and sole expense of such Grantor,
shall promptly execute and deliver to such Grantor all releases or other
documents reasonably necessary or desirable for the release of the Liens created
hereby on such Collateral, as applicable.

 

29



--------------------------------------------------------------------------------

8.16 WAIVER OF JURY TRIAL. EACH GRANTOR AND THE ADMINISTRATIVE AGENT EACH HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT AND FOR ANY COUNTERCLAIM THEREIN.

[remainder of page intentionally left blank]

 

30



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Guarantee and
Collateral Agreement to be duly executed and delivered as of the date first
above written.

 

GRANTORS:

BENEFITFOCUS, INC.

By:

/s/ Milton A. Alpern

Name:

Milton A. Alpern

Title:

Chief Financial Officer

BENEFITFOCUS,COM, INC.

By:

/s/ Milton A. Alpern

Name:

Milton A. Alpern

Title:

Chief Financial Officer

BENEFIT INFORMATICS, INC.

By:

/s/ Milton A. Alpern

Name:

Milton A. Alpern

Title:

Chief Financial Officer

BENEFITSTORE, INC.

By:

/s/ Milton A. Alpern

Name:

Milton A. Alpern

Title:

Chief Financial Officer

 

[Signature Page to Guarantee and Collateral Agreement]



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT:

SILICON VALLEY BANK

By:

/s/ Michael Shuhy

Name:

Michael Shuhy

Title:

Director

 

[Signature Page to Guarantee and Collateral Agreement]



--------------------------------------------------------------------------------

SCHEDULE 1

NOTICE ADDRESSES OF GUARANTORS

 

            Guarantor  

Notice Address

Benefitfocus, Inc.

 

100 Benefitfocus Way

Charleston, SC 29492

Attention: Milt Alpern, Chief Financial Officer and

Paris Cavic, General Counsel

Facsimile No.: 843-849-6062

E-Mail: milt.alpern@benefitfocus.com

E-Mail: paris.cavic@benefitfocus.com

Benefitfocus.com, Inc.

 

100 Benefitfocus Way

Charleston, SC 29492

Attention: Milt Alpern, Chief Financial Officer and

Paris Cavic, General Counsel

Facsimile No.: 843-849-6062

E-Mail: milt.alpern@benefitfocus.com

E-Mail: paris.cavic@benefitfocus.com

Benefit Informatics, Inc.

 

100 Benefitfocus Way

Charleston, SC 29492

Attention: Milt Alpern, Chief Financial Officer and

Paris Cavic, General Counsel

Facsimile No.: 843-849-6062

E-Mail: milt.alpern@benefitfocus.com

E-Mail: paris.cavic@benefitfocus.com

BenefitStore, Inc.

 

100 Benefitfocus Way

Charleston, SC 29492

Attention: Milt Alpern, Chief Financial Officer and

Paris Cavic, General Counsel

Facsimile No.: 843-849-6062

E-Mail: milt.alpern@benefitfocus.com

E-Mail: paris.cavic@benefitfocus.com

 

Schedule 1



--------------------------------------------------------------------------------

SCHEDULE 2

DESCRIPTION OF INVESTMENT PROPERTY

Pledged Stock:

 

Grantor

  

Issuer

  

Class of Capital Stock

  

Certificate No.

  

No. of Shares / Units

Benefitfocus, Inc.    Benefitfocus.com, Inc.    Common    No. 1    100
Benefitfocus.com, Inc.    Benefit Informatics, Inc.    Common    No. 1    1,000
Benefitfocus.com, Inc.    BenefitStore, Inc.    Common    No. 1    200

Pledged Notes:

 

Grantor

  

Issuer

  

Date of Issuance

  

Payee

  

Principal Amount

N/A    N/A    N/A    N/A   

N/A

Securities Accounts:

 

Grantor                       

Securities Intermediary

  

Address

  

Account Number(s)

Benefitfocus, Inc.    N/A    N/A    Benefitfocus.com, Inc.    U.S. Bank, N.A.   

CN-OH-W6TC

Cincinnati, OH 45202

     

 

U.S. Bank, N.A.

  

 

CN-OH-W6TC

Cincinnati, OH 45202

   Benefit Informatics, Inc.    N/A    N/A    BenefitStore, Inc.    N/A    N/A
  

Commodity Accounts:

 

Grantor                       

Commodities Intermediary

  

Address

  

Account Number(s)

N/A                    N/A    N/A   

Deposit Accounts:

 

Grantor                       

Depositary Bank

  

Address

  

Account Number(s)

Benefitfocus, Inc.    NONE    N/A    Benefitfocus.com, Inc.    NBSC   

P.O. Box 8

Mount Pleasant, SC 29465

     

 

NBSC

  

 

P.O. Box 8

Mount Pleasant, SC 29465

  

 

Schedule 2



--------------------------------------------------------------------------------

NBSC

P.O. Box 8

Mount Pleasant, SC 29465

 

NBSC

 

P.O. Box 8

Mount Pleasant, SC 29465

 

NBSC

 

P.O. Box 8

Mount Pleasant, SC 29465

 

NBSC

 

P.O. Box 8

Mount Pleasant, SC 29465

 

SVB

 

3353 Peachtree Road

NE Tower, Suite M-10

Atlanta, GA 30326

 

SVB

 

3353 Peachtree Road

NE Tower, Suite M-10

Atlanta, GA 30326

 

SVB

 

3353 Peachtree Road

NE Tower, Suite M-10

Atlanta, GA 30326

 

SVB

 

3353 Peachtree Road

NE Tower, Suite M-10

Atlanta, GA 30326

Benefit Informatics, Inc. NONE N/A BenefitStore, Inc. NBSC

P.O. Box 8

Mount Pleasant, SC 29465

 

Schedule 2



--------------------------------------------------------------------------------

SCHEDULE 3

FILINGS AND OTHER ACTIONS

REQUIRED TO PERFECT SECURITY INTERESTS

Financing Statements

 

Loan Party                                                

Filing

  

Filing Office

Benefitfocus, Inc.    UCC-1 Financing Statement    Delaware Secretary of State
Benefitfocus.com, Inc.    UCC-1 Financing Statement    South Carolina Secretary
of State Benefit Informatics, Inc.    UCC-1 Financing Statement    Delaware
Secretary of State BenefitStore, Inc.    UCC-1 Financing Statement    South
Carolina Secretary of State

Other Filings

Filing of the Intellectual Property Security Agreement with the U.S. Copyright
Office and the U.S. Patent and Trademark Office.

 

Schedule 3



--------------------------------------------------------------------------------

SCHEDULE 4

LOCATION OF JURISDICTION OF ORGANIZATION

 

Grantor

      

Jurisdiction of

Organization

    

Organizational
Identification
Number

    

Location of Chief
Executive Office

    

Location of Books

Benefitfocus, Inc.

  

Delaware

    

5301893

    

100 Benefitfocus Way

Charleston, SC 29492

    

100 Benefitfocus Way

Charleston, SC 29492

Benefitfocus.com, Inc.

  

South Carolina

    

N/A

    

100 Benefitfocus Way

Charleston, SC 29492

    

100 Benefitfocus Way

Charleston, SC 29492

Benefit Informatics, Inc.

  

Delaware

    

3784311

    

100 Benefitfocus Way

Charleston, SC 29492

    

100 Benefitfocus Way

Charleston, SC 29492

BenefitStore, Inc.

  

South Carolina

    

N/A

    

100 Benefitfocus Way

Charleston, SC 29492

    

100 Benefitfocus Way

Charleston, SC 29492

 

Schedule 4



--------------------------------------------------------------------------------

SCHEDULE 5

LOCATIONS OF EQUIPMENT AND INVENTORY

 

                Grantor                        Address Location

Benefitfocus, Inc.

   N/A

Benefitfocus.com, Inc.

  

100 Benefitfocus Way

Charleston, SC 29492

  

125 Fairchild Street

Charleston, SC 29492

  

215 Fairchild Street

Charleston, SC 29492

  

5935 Rivers Avenue

North Charleston, SC 29406

  

1016 Woods Crossing Road

Suite B

Greenville, SC 29607

  

99 Green Street

Suite 200

San Francisco, CA 94111

  

400 Riverwalk Terrace, Riverwalk Crossing

Suites 160, 200, 220, 250 & 260

Jenks, OK 74037

  

Windstream Hosted Solutions LLC

5301 Departure Drive, Suite 111

Raleigh, NC 27616

  

Windstream Hosted Solutions LLC

4021 Rose Lake Drive

Charlotte, NC 28217

  

Exhibit Concepts, Inc.

700 Crossroads Court

Vandalia, OH 45377

  

Stockade Storage

460 Seven Farms Drive

Daniel Island, SC 29492

Benefit Informatics, Inc.

  

100 Benefitfocus Way

Charleston, SC 29492

  

400 Riverwalk Terrace, Riverwalk Crossing

Suites 160, 200, 220, 250 & 260

Jenks, OK 74037

BenefitStore, Inc.

  

100 Benefitfocus Way

Charleston, SC 29492

 

Schedule 5



--------------------------------------------------------------------------------

SCHEDULE 6

RIGHTS OF THE GRANTORS RELATING TO PATENTS

Issued Patents of Benefitfocus, Inc.

NONE

Pending Patent Applications of Benefitfocus, Inc.

NONE

Issued Patents and Pending Patent Applications Licensed to Benefitfocus, Inc.

NONE

Issued Patents of Benefitfocus.com, Inc.

 

Jurisdiction

  

Patent No.

  

Issue Date

  

Inventor

  

Title

United States    8,412,646    04/02/2013    Theodore C. Tanner, Jr.; Matthew
Aldridge; Gregory Jorstad    Systems and methods for automatic creation of
agent-based systems United States    8,572,760    10/29/2013    Theodore C.
Tanner, Jr.; Amit Jain    Systems and methods for secure agent information
United States    8,935,705    01/13/2015    Jeremy D. Martin    Execution of
highly concurrent processing tasks based on updated dependency data structure at
run-time China    ZL200980126895.0    09/03/2014    Theodore C. Tanner, Jr.;
Matthew Aldridge; Gregory Jorstad    Systems and methods for automatic creation
of agent-based systems

 

Schedule 6



--------------------------------------------------------------------------------

Pending Patent Applications of Benefitfocus.com, Inc.

 

Jurisdiction

  

Serial No.

  

Filing Date

  

Inventor

  

Title

United States    13/020,376    02/03/2011    John M. Lunsford    Systems and
methods for polymorphic content generation in a multi-application, multi-tenant
environment United States    13/299,112    11/17/2011    William B. Gilbert   
Systems and methods for dynamic service integration United States    13/452,580
   04/20/2012    Jason Shaun McDonald    System and method for enabling the
styling and adornment of multiple, disparate web pages through remote method
calls United States    14/463,314    08/19/2014    Michael Rosier    Systems and
methods for correlating derived metrics for system activity United States   
14/482,437    09/10/2014    Adam Wagner    Systems and methods for a metadata
driven user interface framework United States    14/491,549    09/19/2014   
Michael Rosier    System and method for dynamically intercepting and adjusting
persistence behaviors via runtime configuration United States    14/506,159   
10/03/2014    Michael Rosier    Systems and methods for classifying and
analyzing runtime events PCT: Nationalized in Australia, Canada, China, Europe
and Hong Kong    PCT/US2009/052640    08/04/2009    Theodore C. Tanner, Jr.;
Matthew Aldridge; Gregory Jorstad    Systems and methods for concept mapping
PCT: Nationalized in Australia, Canada, China, Europe, India and Japan   
PCT/US2011/046888    08/08/2011    Theodore C. Tanner, Jr.; Amit Jain    Systems
and methods for secure agent information PCT: Nationalized in Australia, Canada,
China, Europe and Hong Kong    PCT/US2009/059527    10/05/2009    Theodore C.
Tanner, Jr.; Matthew Aldridge; Gregory Jorstad    Systems and methods for
automatic creation of agent-based systems PCT    PCT/US2012/026466    02/24/2012
   Jeremy D. Martin    Registration and execution of highly concurrent
processing tasks PCT: Nationalized in Australia, Canada, China, Europe, India,
Japan and South Korea    PCT/US2012/061277    10/22/2012    William B. Gilbert
   Systems and methods for dynamic service integration PCT: Nationalized in
Australia, Canada, China, Europe, India and Japan    PCT/US2013/026048   
02/14/2013    Jason Shaun McDonald    System and method for enabling the styling
and adornment of multiple, disparate web pages through remote method calls

 

Schedule 6



--------------------------------------------------------------------------------

Australia 2009298151 10/05/2009 Theodore C. Tanner, Jr.; Matthew Aldridge;
Gregory Jorstad Systems and methods for automatic creation of agent-based
systems Australia 2011289673 08/08/2011 Theodore C. Tanner, Jr.; Amit Jain
Systems and methods for secure agent information Australia 2012256399 02/24/2012
Jeremy D. Martin Registration and execution of highly concurrent processing
tasks Australia 2012337242 10/22/2012 William B. Gilbert Systems and methods for
dynamic service integration Australia 2013249909 02/14/2013 Jason Shaun McDonald
System and method for enabling the styling and adornment of multiple, disparate
web pages through remote method calls Canada 2,726,729 10/05/2009 Theodore C.
Tanner, Jr.; Matthew Aldridge; Gregory Jorstad Systems and methods for automatic
creation of agent-based systems Canada 2,806,461 08/08/2011 Theodore C. Tanner,
Jr.; Amit Jain Systems and methods for secure agent information Canada 2,868,317
02/14/2013 Jason Shaun McDonald System and method for enabling the styling and
adornment of multiple, disparate web pages through remote method calls Canada
2,855,191 10/22/2012 Gilbert William B. Systems and methods for dynamic service
integration Canada 2,829,194 02/24/2012 Jeremy D. Martin Registration and
execution of highly concurrent processing tasks China 201180039769.9 08/08/2011
Theodore C. Tanner, Jr.; Amit Jain Systems and methods for secure agent
information China 201280021183.4 02/24/2012 Jeremy D. Martin Registration and
execution of highly concurrent processing tasks China 201280055871.2 10/22/2012
Gilbert William B. Systems and methods for dynamic service integration China
201380020635.1 02/14/2013 Jason Shaun McDonald System and method for enabling
the styling and adornment of multiple, disparate web pages through remote method
calls China 200980126829.3 08/06/2011 Theodore C. Tanner, Jr.; Matthew Aldridge;
Gregory Jorstad Systems and methods for concept mapping Europe 09818612.5
10/05/2009 Theodore C. Tanner, Jr.; Matthew Aldridge; Gregory Jorstad Systems
and methods for automatic creation of agent-based systems Europe 11816869.0
08/08/2011 Theodore C. Tanner, Jr.; Amit Jain Systems and methods for secure
agent information

 

Schedule 6



--------------------------------------------------------------------------------

Europe 12785376.0 02/24/2012 Jeremy D. Martin Registration and execution of
highly concurrent processing tasks Europe 12849965.4 10/22/2012 William B.
Gilbert Systems and methods for dynamic service integration Europe 13777746.0
02/14/2013 Jason Shaun McDonald System and method for enabling the styling and
adornment of multiple, disparate web pages through remote method calls Hong Kong
See Chinese Patent No. ZL200980126895.0 above 10/05/2009 Theodore C. Tanner,
Jr.; Matthew Aldridge; Gregory Jorstad Systems and methods for automatic
creation of agent-based systems Hong Kong 13106783.3 08/08/2011 Theodore C.
Tanner, Jr.; Amit Jain Systems and methods for secure agent information Hong
Kong 14103513.6 02/24/2012 Jeremy D. Martin Registration and execution of highly
concurrent processing tasks Hong Kong [             ] 02/14/2013 Jason Shaun
McDonald System and method for enabling the styling and adornment of multiple,
disparate web pages through remote method calls India 984/DELNP/2013 08/08/2011
Theodore C. Tanner, Jr.; Amit Jain Systems and methods for secure agent
information India 7410/CHENP/2013 02/24/2012 Jeremy D. Martin Registration and
execution of highly concurrent processing tasks India 2117/CHENP/2014 10/22/2012
William B. Gilbert Systems and methods for dynamic service integration India
8112/DELNP/2014 02/14/2013 Jason Shaun McDonald System and method for enabling
the styling and adornment of multiple, disparate web pages through remote method
calls Japan 2013-524138 08/08/2011 Theodore C. Tanner, Jr.; Amit Jain Systems
and methods for secure agent information Japan 2014-510307 02/24/2012 Jeremy D.
Martin Registration and execution of highly concurrent processing tasks Japan
2014-542317 10/22/2012 William B. Gilbert Systems and methods for dynamic
service integration Japan [             ] 02/14/2013 Jason Shaun McDonald System
and method for enabling the styling and adornment of multiple, disparate web
pages through remote method calls Taiwan 101116450 05/09/2012 Jeremy D. Martin
Registration and execution of highly concurrent processing tasks Taiwan
101142364 11/14/2012 William B. Gilbert Systems and methods for dynamic service
integration

 

Schedule 6



--------------------------------------------------------------------------------

Taiwan 102113431 04/16/2013 Jason Shaun McDonald System and method for enabling
the styling and adornment of multiple, disparate web pages through remote method
calls South Korea 10/2013/7029824 02/24/2012 Jeremy D. Martin Registration and
execution of highly concurrent processing tasks South Korea 10/2014/7012950
10/22/2012 William B. Gilbert Systems and methods for dynamic service
integration

Issued Patents and Pending Patent Applications Licensed to Benefitfocus.com,
Inc.

NONE

Issued Patents of Benefit Informatics, Inc.

NONE

Pending Patent Applications of Benefit Informatics, Inc.

NONE

Issued Patents and Pending Patent Applications Licensed to Benefit Informatics,
Inc.

NONE

Issued Patents of BenefitStore, Inc.

NONE

Pending Patent Applications of BenefitStore, Inc.

NONE

Issued Patents and Pending Patent Applications Licensed to BenefitStore, Inc.

NONE

 

Schedule 6



--------------------------------------------------------------------------------

RIGHTS OF THE GRANTORS RELATING TO TRADEMARKS

Registered Trademarks of Benefitfocus, Inc.

NONE

Pending Trademark Applications of Benefitfocus, Inc.

NONE

Registered Trademarks and Pending Trademark Applications Licensed to
Benefitfocus, Inc.

NONE

Registered Trademarks of Benefitfocus.com, Inc.

 

Jurisdiction

  

Registration

No.

  

Registration

Date

  

Filing Date

  

Registered Owner

  

Mark

United States    4649999    12/2/2014    7/22/2013    Benefitfocus.com, Inc.   
HR INTOUCH United States    4565511    7/8/2014    7/22/2013   
Benefitfocus.com, Inc.    BENEFITFOCUS United States    4527136    5/6/2014   
7/19/2013    Benefitfocus.com, Inc.    ALL YOUR BENEFITS. IN YOUR POCKET. United
States    4261142    12/18/2012    4/30/2012    Benefitfocus.com, Inc.    HR
INTOUCH MARKETPLACE United States    4261146    12/18/2012    4/30/2012   
Benefitfocus.com, Inc.    HR INTOUCH United States    4111384    3/13/2012   
6/30/2011    Benefitfocus.com, Inc.    SHOP ENROLL MANAGE EXCHANGE United States
   4102028    2/21/2012    6/30/2011    Benefitfocus.com, Inc.    ALL YOUR
BENEFITS. ONE PLACE. United States    3826875    8/3/2010    12/12/2008   
Benefitfocus.com, Inc.    ICYOU United States    3578457    2/24/2009   
5/16/2007    Benefitfocus.com, Inc.    LOGO [g908118stamp_180.jpg] United States
   2496059    10/9/2001    8/4/2000    Benefitfocus.com, Inc.    BENEFITFOCUS
Australia   

International Reg. No. 1106495

Trademark No. 1476309

   12/30/2011    12/30/2011    Benefitfocus.com, Inc.    BENEFITFOCUS Australia
  

International Reg. No. 1142954

Trademark No. 1534903

   10/22/2012    10/22/2012    Benefitfocus.com, Inc.    HR INTOUCH MARKETPLACE
Australia   

International Reg. 1138700

Trademark No. 1531065

   10/22/2012    10/22/2012    Benefitfocus.com, Inc.    HR INTOUCH Australia   

International Reg. 1181498

Trademark No. 1591173

   10/01/2013    10/01/2013    Benefitfocus.com, Inc.    HR INTOUCH

 

Schedule 6



--------------------------------------------------------------------------------

Australia

International Reg. 1191605

Trademark No. 1605589

12/31/2013 12/31/2013 Benefitfocus.com, Inc. ALL YOUR BENEFITS. IN YOUR POCKET.
Canada TMA855701 07/19/2013 01/31/2012 Benefitfocus.com, Inc. BENEFITFOCUS
Canada TMA867347 12/16/2013 10/30/2012 Benefitfocus.com, Inc. HR INTOUCH Canada
TMA867346 12/16/2013 10/29/2012 Benefitfocus.com, Inc. HR INTOUCH MARKETPLACE
India International Reg. No. 1191605 12/31/2013 12/31/2013 Benefitfocus.com,
Inc. ALL YOUR BENEFITS. IN YOUR POCKET. India International Reg. No. 1182012
10/01/2013 10/01/2013 Benefitfocus.com, Inc. BENEFITFOCUS India International
Reg. No. 1181498 10/01/2013 10/01/2013 Benefitfocus.com, Inc. HR INTOUCH Ireland
International Reg. No. 1106495 12/30/2011 12/30/2011 Benefitfocus.com, Inc.
BENEFITFOCUS Ireland International Reg. No. 1138700 10/22/2012 10/22/2012
Benefitfocus.com, Inc. HR INTOUCH Ireland International Reg. No. 1181498
10/01/2013 10/01/2013 Benefitfocus.com, Inc. HR INTOUCH Ireland International
Reg. No. 1142954 10/22/2012 10/22/2012 Benefitfocus.com, Inc. HR INTOUCH
MARKETPLACE Israel International Reg. No. 1106495 12/30/2011 12/30/2011
Benefitfocus.com, Inc. BENEFITFOCUS New Zealand International Reg. No. 1191605
12/31/2013 12/31/2013 Benefitfocus.com, Inc. ALL YOUR BENEFITS. IN YOUR POCKET.
New Zealand International Reg. No. 1182012 10/01/2013 10/01/2013
Benefitfocus.com, Inc. BENEFITFOCUS New Zealand International Reg. No. 1181498
10/01/2013 10/01/2013 Benefitfocus.com, Inc. HR INTOUCH New Zealand 967599
04/24/2013 10/23/2012 Benefitfocus.com, Inc. HR INTOUCH New Zealand 967600
04/24/2013 10/23/2012 Benefitfocus.com, Inc. HR INTOUCH MARKETPLACE
United Kingdom International Reg. No. 1142954 10/22/2012 10/22/2012
Benefitfocus.com, Inc. HR INTOUCH MARKETPLACE United Kingdom International Reg.
No. 1138700 10/22/2012 10/22/2012 Benefitfocus.com, Inc. HR INTOUCH United
Kingdom International Reg. No. 1106495 12/30/2011 12/30/2011 Benefitfocus.com,
Inc. BENEFITFOCUS

 

Schedule 6



--------------------------------------------------------------------------------

United Kingdom International Reg. No. 1181498 10/01/2013 10/01/2013
Benefitfocus.com, Inc. HR INTOUCH United Kingdom International Reg. No. 1191605
12/31/2013 12/31/2013 Benefitfocus.com, Inc. ALL YOUR BENEFITS. IN YOUR POCKET.
World Intellectual Property Organization International Reg. No. 1142954
10/22/2012 10/22/2012 Benefitfocus.com, Inc. HR INTOUCH MARKETPLACE World
Intellectual Property Organization International Reg. No. 1138700 10/22/2012
10/22/2012 Benefitfocus.com, Inc. HR INTOUCH World Intellectual Property
Organization International Reg. No. 1106495 12/30/2011 12/30/2011
Benefitfocus.com, Inc. BENEFITFOCUS World Intellectual Property Organization
International Reg. No. 1191605 12/31/2013 12/31/2013 Benefitfocus.com, Inc. ALL
YOUR BENEFITS. IN YOUR POCKET. World Intellectual Property Organization
International Reg. No. 1182012 10/01/2013 10/01/2013 Benefitfocus.com, Inc.
BENEFITFOCUS World Intellectual Property Organization International Reg. No.
1181498 10/01/2013 10/01/2013 Benefitfocus.com, Inc. HR INTOUCH

 

Schedule 6



--------------------------------------------------------------------------------

Pending Trademark Applications of Benefitfocus.com, Inc.

 

Jurisdiction

  

Application No.

  

Filing Date

  

Applicant

  

Mark

United States    86/268,754    05/01/2014    Benefitfocus.com, Inc.    ALL MY
BENEFITS. IN MY POCKET. United States    86/343,824    07/21/2014   
Benefitfocus.com, Inc.    ONE PLACE Australia   

International Reg. No. 1182012

Trademark No. 1591274

   10/01/2013    Benefitfocus.com, Inc.    BENEFITFOCUS South Africa   
2012/28642    10/23/2012    Benefitfocus.com, Inc.    HR INTOUCH South Africa   
2012/28643    10/23/2012    Benefitfocus.com, Inc.    HR INTOUCH MARKETPLACE
South Africa    2013/27350    10/02/2013    Benefitfocus.com, Inc.   
BENEFITFOCUS South Africa    2013/27351    10/02/2013    Benefitfocus.com, Inc.
   HR INTOUCH South Africa    2014/00310    01/07/2014    Benefitfocus.com, Inc.
   ALL YOUR BENEFITS. IN YOUR POCKET. Canada    1660145    01/17/2014   
Benefitfocus.com, Inc.    ALL YOUR BENEFITS. IN YOUR POCKET. Canada    1656990
   12/19/2013    Benefitfocus.com, Inc.    BENEFITFOCUS Canada    1656991   
12/19/2013    Benefitfocus.com, Inc.    HR INTOUCH India    2419567   
10/30/2012    Benefitfocus.com, Inc.    HR INTOUCH India    2419568   
10/30/2012    Benefitfocus.com, Inc.    HR INTOUCH MARKETPLACE Ireland   
International Reg. No. 1182012    10/01/2013    Benefitfocus.com, Inc.   
BENEFITFOCUS Israel    International Reg. No. 1182012    10/01/2013   
Benefitfocus.com, Inc.    BENEFITFOCUS Israel    International Reg. No. 1191605
   12/31/2013    Benefitfocus.com, Inc.    ALL YOUR BENEFITS. IN YOUR POCKET.
United Kingdom    International Reg. No. 1182012    10/01/2013   
Benefitfocus.com, Inc.    BENEFITFOCUS China    14158487    03/12/2014   
Benefitfocus.com, Inc.    BENEFITFOCUS China    14158486    03/12/2014   
Benefitfocus.com, Inc.    BENEFITFOCUS

 

Schedule 6



--------------------------------------------------------------------------------

Registered Trademarks and Pending Trademark Applications Licensed to
Benefitfocus.com, Inc.

NONE

Registered Trademarks of Benefit Informatics, Inc.

 

Jurisdiction

  

Registration No.

  

Registration
Date

  

Filing Date

  

Registered Owner

  

Mark

United States    3190486    1/2/2007    11/15/2004    Benefit Informatics, Inc.
   BENEFIT MANAGER United States    3066892    3/7/2006    11/15/2004    Benefit
Informatics, Inc.    BENEFIT PLANNER United States    3066891    3/7/2006   
11/15/2004    Benefit Informatics, Inc.    BENEFIT ANALYZER

Pending Trademark Applications of Benefit Informatics, Inc.

NONE

Registered Trademarks and Pending Trademark Applications Licensed to Benefit
Informatics, Inc.

NONE

Registered Trademarks of BenefitStore, Inc.

 

Jurisdiction

  

Registration No.

  

Registration
Date

  

Filing Date

  

Registered Owner

  

Mark

NONE    NONE    NONE    NONE    NONE    NONE

Pending Trademark Applications of BenefitStore, Inc.

 

Jurisdiction

  

Application No.

  

Filing Date

  

Applicant

  

Mark

NONE    NONE    NONE    NONE    NONE

Registered Trademarks and Pending Trademark Applications Licensed to
BenefitStore, Inc.

NONE

 

Schedule 6



--------------------------------------------------------------------------------

RIGHTS OF THE GRANTORS RELATING TO COPYRIGHTS

Registered Copyrights of Benefitfocus, Inc.

NONE

Pending Copyright Applications of Benefitfocus, Inc.

NONE

Registered Copyrights and Pending Copyright Applications Licensed to
Benefitfocus, Inc.

NONE

Registered Copyrights of Benefitfocus.com, Inc.

 

Jurisdiction

  

Registration No.

  

Registration Date

  

Work of Authorship

United States    TX0006032200    11/14/2001    Benefit focus online enrollment
and data exchange service application. United States    TX0006032199   
11/14/2001    Benefit focus online enrollment and data exchange services
application version 1.14.

Pending Copyright Applications of Benefitfocus.com, Inc.

NONE

Registered Copyrights and Pending Copyright Applications Licensed to
Benefitfocus.com, Inc.

NONE

Registered Copyrights of Benefit Informatics, Inc.

NONE

Pending Copyright Applications of Benefit Informatics, Inc.

NONE

Registered Copyrights and Pending Copyright Applications Licensed to Benefit
Informatics, Inc.

NONE

Registered Copyrights of BenefitStore, Inc.

NONE

Pending Copyright Applications of BenefitStore, Inc.

NONE

Registered Copyrights and Pending Copyright Applications Licensed to
BenefitStore, Inc.

NONE

 

Schedule 6



--------------------------------------------------------------------------------

OTHER LICENSE RIGHTS RELATING TO INTELLECTUAL PROPERTY

 

  1. Benefitfocus.com, Inc. grants licenses in the ordinary course for the use
of its software to its customers pursuant to Terms of Use, Master Services
Agreements and related Software License and Service Agreements.

 

  2. Benefit Informatics, Inc. previously granted licenses in the ordinary
course for the use of its software to its customers pursuant to Terms of Use,
Master Services Agreements and related Software License and Services Agreements,
and such licenses are still valid.

 

  3. Benefitfocus.com, Inc. licenses certain Intellectual Property rights from
Oracle America, Inc. pursuant to that Ordering Document, effective November 22,
2013, by and between Arrow Enterprise Computing Solutions Inc., CDW Logistics,
Inc., Oracle America, Inc. and Benefitfocus.com, Inc. (incorporating by
reference the Oracle Master Agreement, US-OMA-68046).

 

  4. Benefitfocus.com, Inc. licenses certain Intellectual Property rights from
John Hopkins University pursuant to that ACG Consultant Production License and
Professional Services Agreement, dated May 2, 2011.

 

Schedule 6



--------------------------------------------------------------------------------

SCHEDULE 7

LETTER OF CREDIT RIGHTS

None.

 

Schedule 7



--------------------------------------------------------------------------------

SCHEDULE 8

COMMERCIAL TORT CLAIMS

None.

 

Schedule 8



--------------------------------------------------------------------------------

ANNEX 1 TO

GUARANTEE AND COLLATERAL AGREEMENT

FORM OF

ASSUMPTION AGREEMENT

This ASSUMPTION AGREEMENT, dated as of [                    ], is executed and
delivered by [                                        ] (the “Additional
Grantor”), in favor of SILICON VALLEY BANK, as administrative agent (in such
capacity, the “Administrative Agent”) for the banks and other financial
institutions or entities (the “Lenders”) from time to time parties to that
certain Credit Agreement, dated as of February [    ], 2015 (as amended, amended
and restated, supplemented, restructured or otherwise modified, renewed or
replaced from time to time, the “Credit Agreement”), among BENEFITFOCUS, INC., a
Delaware corporation (“Benefitfocus”), BENEFITFOCUS.COM, INC., a South Carolina
corporation (“Benefitfocus.com”), BENEFIT INFORMATICS, INC., a Delaware
corporation (“Benefit Informatics”), and BENEFITSTORE, INC., a South Carolina
corporation (“BenefitStore”, and together with Benefitfocus, Benefitfocus.com
and Benefit Informatics, each individually, a “Borrower”, and collectively, the
“Borrowers”), the Lenders party thereto and the Administrative Agent. All
capitalized terms not defined herein shall have the respective meanings ascribed
to such terms in such Credit Agreement.

W I T N E S S E T H:

WHEREAS, in connection with the Credit Agreement, the Borrowers and certain of
its Affiliates (other than the Additional Grantor) have entered into that
certain Guarantee and Collateral Agreement, dated as of February [    ], 2015,
in favor of the Administrative Agent for the benefit of the Secured Parties
defined therein (as amended, amended and restated, supplemented, restructured or
otherwise modified, renewed or replaced from time to time, the “Guarantee and
Collateral Agreement”);

WHEREAS, the Borrowers are required, pursuant to Section 6.12 of the Credit
Agreement to cause the Additional Grantor to become a party to the Guarantee and
Collateral Agreement in order to grant in favor of the Administrative Agent (for
the ratable benefit of the Secured Parties) the Liens and security interests
therein specified and provide its guarantee of the Obligations as therein
contemplated; and

WHEREAS, the Additional Grantor has agreed to execute and deliver this
Assumption Agreement in order to become a party to the Guarantee and Collateral
Agreement;

NOW, THEREFORE, IT IS AGREED:

1. Guarantee and Collateral Agreement. By executing and delivering this
Assumption Agreement, the Additional Grantor, as provided in Section 8.14 of the
Guarantee and Collateral Agreement, (a) hereby becomes a party to the Guarantee
and Collateral Agreement as both a “Grantor” and a “Guarantor” thereunder with
the same force and effect as if originally named therein as a Grantor and a
Guarantor and, without limiting the generality of the foregoing, hereby
expressly assumes all obligations and liabilities of a Grantor and a Guarantor
thereunder, and (b) hereby grants to the Administrative Agent, for the benefit
of the Secured Parties, as security for the Secured Obligations, a security
interest in all of the Additional Grantor’s right, title and interest in any and
to all Collateral of the Additional Grantor, in each case whether now owned or
hereafter acquired or in which the Additional Grantor now has or hereafter
acquires an interest and wherever the same may be located, but subject in all
respects to the terms, conditions and exclusions set forth in the Guarantee and
Collateral Agreement. The information set forth in Schedule 1 hereto is hereby
added to the information set forth in the Schedules to the Guarantee and
Collateral Agreement. The Additional Grantor hereby represents and warrants that

 

Annex 1



--------------------------------------------------------------------------------

each of the representations and warranties contained in Section 4 of the
Guarantee and Collateral Agreement (x) that is qualified by materiality is true
and correct, and (y) that is not qualified by materiality, is true and correct
in all material respects, in each case, on and as the date hereof (after giving
effect to this Assumption Agreement) as if made on and as of such date (except
to the extent any such representation and warranty expressly relates to an
earlier date, in which case such representation and warranty was true and
correct in all material respects as of such earlier date).

2. Governing Law. THIS ASSUMPTION AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

3. Loan Document. This Assumption Agreement shall constitute a Loan Document
under the Credit Agreement.

IN WITNESS WHEREOF, the undersigned has caused this Assumption Agreement to be
duly executed and delivered as of the date first above written.

 

[ADDITIONAL GRANTOR]

By:

 

Name:

Title:

 

Annex 1



--------------------------------------------------------------------------------

Schedule to

Assumption Agreement

Supplement to Schedule 1

Supplement to Schedule 2

Supplement to Schedule 3

Supplement to Schedule 4

Supplement to Schedule 5

Supplement to Schedule 6

Supplement to Schedule 7

Supplement to Schedule 8

 

Annex 1



--------------------------------------------------------------------------------

ANNEX 2 TO

GUARANTEE AND COLLATERAL AGREEMENT

FORM OF

PLEDGE SUPPLEMENT

 

To:

Silicon Valley Bank, as Administrative Agent

Re:

BENEFITFOCUS, INC.,

BENEFITFOCUS.COM, INC.

BENEFIT INFORMATICS, INC.

BENEFITSTORE, INC.

Date:

Ladies and Gentlemen:

This Pledge Supplement (this “Pledge Supplement”) is made and delivered pursuant
to Section 3.3(g) of that certain Guarantee and Collateral Agreement, dated as
of February [    ], 2015 (as amended, modified, renewed or extended from time to
time, the “Guarantee and Collateral Agreement”), among each Grantor party
thereto (each a “Grantor” and collectively, the “Grantors”), and Silicon Valley
Bank (the “Administrative Agent”). All capitalized terms used in this Pledge
Supplement and not otherwise defined herein shall have the meanings assigned to
them in either the Guarantee and Collateral Agreement or the Credit Agreement
(as defined in the Guarantee and Collateral Agreement), as the context may
require.

The undersigned,                                          [insert name of
Grantor], a                                          [corporation, partnership,
limited liability company, etc.], confirms and agrees that all Pledged
Collateral of the undersigned, including the property described on the
supplemental schedule attached hereto, shall be and become part of the Pledged
Collateral and shall secure all Secured Obligations.

Schedule 2 to the Guarantee and Collateral Agreement is hereby amended by adding
to such Schedule 2 the information set forth in the supplement attached hereto.

This Pledge Supplement shall constitute a Loan Document under the Credit
Agreement.

THIS PLEDGE SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAW OF THE STATE OF NEW YORK.

IN WITNESS WHEREOF, the undersigned has executed this Pledge Supplement, as of
the date first above written.

 

Annex 2



--------------------------------------------------------------------------------

[NAME OF APPLICABLE GRANTOR]

By:

 

Name:

 

Title:

 

 

Annex 2



--------------------------------------------------------------------------------

SUPPLEMENT TO ANNEX 2

TO THE SECURITY AGREEMENT

 

Name of Subsidiary

 

Number of

Units/Shares

Owned

 

Certificate(s)

Numbers

 

Date Issued

 

Class or Type

of Units or

Shares

 

Percentage

of

Subsidiary’s

Total

Equity

Interests

Owned

                             

 

Annex 2